EXHIBIT 10.1

 

[jpmorgan_logo.jpg]

 

 

$1,500,000,000

 

CREDIT AGREEMENT

 

Dated as of October 25, 2007

 

among

 

KIMCO REALTY CORPORATION,

 

The Subsidiary Borrowers

from time to time parties hereto,

 

The Several Lenders

from time to time parties hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Issuing Lender,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA, NEW YORK AGENCY,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

UBS SECURITIES LLC,

DEUTSCHE BANK SECURITIES, INC.,

ROYAL BANK OF CANADA,

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agents,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

REGIONS BANK

 

SUMITOMO MITSUI BANKING CORPORATION

CITICORP NORTH AMERICA, INC.

U.S. BANK NATIONAL ASSOCIATION

MERRILL LYNCH BANK USA



MORGAN STANLEY BANK

 

as Managing Agents,

 

THE BANK OF NEW YORK

SUNTRUST BANK



WELLS FARGO BANK NATIONAL ASSOCIATION

BARCLAYS BANK PLC



EUROHYPO AG, NEW YORK BRANCH

 

as Co-Agents,

_______________

JPMORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,

as Joint Bookrunners and Lead Arrangers

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

PAGE

ARTICLE I

DEFINITIONS

1

 

SECTION 1.1

Defined Terms

1

 

SECTION 1.2

Other Definitional Provisions; Interpretation

23

 

SECTION 1.3

Accounting Terms; GAAP

23

 

SECTION 1.4

Exchange Rates

24

ARTICLE II

THE LOANS

24

 

SECTION 2.1

Competitive Bid Procedure

24

 

SECTION 2.2

Loans; Etc.

26

 

SECTION 2.3

Prepayments

29

 

SECTION 2.4

Conversion and Continuation Options

29

 

SECTION 2.5

Fees

30

 

SECTION 2.6

Interest Rates and Payment Dates

30

 

SECTION 2.7

Computation of Interest and Fees

31

 

SECTION 2.8

Inability to Determine Interest Rate

31

 

SECTION 2.9

Pro Rata Treatment and Payments

32

 

SECTION 2.10

Illegality

33

 

SECTION 2.11

Requirements of Law

33

 

SECTION 2.12

Taxes

35

 

SECTION 2.13

Indemnity

37

 

SECTION 2.14

Change of Lending Office

37

 

SECTION 2.15

Replacement of Lenders under Certain Circumstances

38

 

SECTION 2.16

Additional Reserve Costs

38

ARTICLE III

LETTERS OF CREDIT

39

 

SECTION 3.1

L/C Commitment

39

 

SECTION 3.2

Procedure for Issuance of Letters of Credit

39

 

SECTION 3.3

Fees and Other Charges

40

 

SECTION 3.4

L/C Participations

40

 

SECTION 3.5

Reimbursement Obligation of the Borrowers

41

 

SECTION 3.6

Obligations Absolute

42

 

SECTION 3.7

Letter of Credit Payments

43

 

SECTION 3.8

Applications

43

 

SECTION 3.9

Replacement of the Issuing Lender; Alternate Issuing Lender

43

 

i

 

--------------------------------------------------------------------------------

 

 

 

SECTION 3.10

Existing Letters of Credit

43

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

44

 

SECTION 4.1

Financial Condition

44

 

SECTION 4.2

No Change

44

 

SECTION 4.3

Corporate Existence; Compliance with Law

44

 

SECTION 4.4

Corporate Power; Authorization; Enforceable Obligations

45

 

SECTION 4.5

No Legal Bar

45

 

SECTION 4.6

No Material Litigation

46

 

SECTION 4.7

No Default

46

 

SECTION 4.8

Ownership of Property

46

 

SECTION 4.9

Intellectual Property

46

 

SECTION 4.10

No Burdensome Restrictions; Disclosure

46

 

SECTION 4.11

Taxes

46

 

SECTION 4.12

Federal Regulations

47

 

SECTION 4.13

ERISA

47

 

SECTION 4.14

Investment Company Act; Other Regulations

47

 

SECTION 4.15

[Reserved]

47

 

SECTION 4.16

Purpose

47

 

SECTION 4.17

Environmental Matters

48

 

SECTION 4.18

Insurance

48

 

SECTION 4.19

Condition of Properties

49

 

SECTION 4.20

Benefit of Loans

49

 

SECTION 4.21

REIT Status

49

 

SECTION 4.22

Solvency

49

ARTICLE V

CONDITIONS

50

 

SECTION 5.1

Conditions to Effectiveness / Effective Date

50

 

SECTION 5.2

Conditions to Each Extension of Credit

52

ARTICLE VI

AFFIRMATIVE COVENANTS

52

 

SECTION 6.1

Financial Statements

52

 

SECTION 6.2

Certificates; Other Information

53

 

SECTION 6.3

Payment of Obligations

53

 

SECTION 6.4

Maintenance of Existence, etc.

54

 

SECTION 6.5

Maintenance of Property; Insurance

54

 

SECTION 6.6

Inspection of Property; Books and Records; Discussions

54

 

SECTION 6.7

Notices

54

 

ii

 

--------------------------------------------------------------------------------

 

 

 

SECTION 6.8

Environmental Laws

55

 

SECTION 6.9

Baseline Conditions

56

ARTICLE VII

NEGATIVE COVENANTS

56

 

SECTION 7.1

Financial Covenants

56

 

SECTION 7.2

Limitation on Certain Fundamental Changes

57

 

SECTION 7.3

[Reserved]

58

 

SECTION 7.4

Limitation on Investments, Loans and Advances

58

 

SECTION 7.5

Limitation on Transactions with Affiliates

58

 

SECTION 7.6

Limitation on Changes in Fiscal Year

58

 

SECTION 7.7

Limitation on Lines of Business; Issuance of Commercial Paper; Creation of
Subsidiaries; Negative Pledges; Swap Agreements

58

ARTICLE VIII

EVENTS OF DEFAULT

59

ARTICLE IX

THE AGENTS

62

 

SECTION 9.1

The Agents

62

 

SECTION 9.2

Indemnification

64

 

SECTION 9.3

The Syndication Agents, Documentation Agents, Managing Agents,
Co-Agents, Arrangers, and Bookrunners

64

ARTICLE X

MISCELLANEOUS

65

 

SECTION 10.1

Amendments and Waivers

65

 

SECTION 10.2

Notices

65

 

SECTION 10.3

No Waiver; Cumulative Remedies

66

 

SECTION 10.4

Survival of Representations and Warranties

66

 

SECTION 10.5

Payment of Expenses and Taxes

67

 

SECTION 10.6

Successors and Assigns

67

 

SECTION 10.7

Disclosure

70

 

SECTION 10.8

Increases of Revolving Credit Facility

70

 

SECTION 10.9

Extension of Maturity Date

71

 

SECTION 10.10

Subsidiary Borrowers and Subsidiary Guarantors

72

 

SECTION 10.11

Adjustments; Set-off

73

 

SECTION 10.12

Counterparts

74

 

SECTION 10.13

Severability

74

 

SECTION 10.14

Integration

74

 

SECTION 10.15

GOVERNING LAW

74

 

SECTION 10.16

Submission to Jurisdiction; Waivers

74

 

SECTION 10.17

Acknowledgments

75

 

 

iii

 

--------------------------------------------------------------------------------

 

 

SECTION 10.18

WAIVERS OF JURY TRIAL

75

 

SECTION 10.19

Confidentiality

75

 

SECTION 10.20

Judgment Currency

76

 

SECTION 10.21

USA Patriot Act

76

 

SECTION 10.22

Sharing Event

77

ARTICLE XI

GUARANTEE BY KIMCO

79

 

SECTION 11.1

Guarantee

79

 

SECTION 11.2

Guaranteed Obligations Not Waived

79

 

SECTION 11.3

Guarantee of Payment

79

 

SECTION 11.4

No Discharge or Diminishment of Guarantee

80

 

SECTION 11.5

Defenses Waived; Maturity of Guaranteed Obligations

80

 

SECTION 11.6

Agreement to Pay; Subordination

81

 

SECTION 11.7

Reinstatement

81

 

SECTION 11.8

Information

81

 

 

iv

 

--------------------------------------------------------------------------------

 

EXHIBITS:

 

Exhibit A

--

Form of Assignment and Assumption

Exhibit B-1

--

Form of Revolving Credit Note

Exhibit B-2

--

Form of Competitive Loan Note

Exhibit C

--

Form of Subsidiary Guarantee

Exhibit D

--

Form of Opinion of Loan Party Counsel

Exhibit E-1

--

Form of Closing Certificate of a Borrower

Exhibit E-2

Form of Closing Certificate of a Subsidiary Guarantor

Exhibit F

--

Form of Compliance Certificate

Exhibit G

--

Form of Adherence Agreement

 

 

SCHEDULES:

 

Schedule 1.1A

--

Lenders and Revolving Commitments Immediately After Giving Effect to Effective
Date

Schedule 1.1B

--

FFO Definition Variations

Schedule 3.10

--

Existing Letters of Credit

Schedule 4.1

--

Certain Financial Disclosure

Schedule 4.2

--

Transaction(s) Referred to in Section 4.2

Schedule 4.19

--

Condemnation Proceedings

Schedule 5.1A

--

Existing Revolving Loans

Schedule 5.1B

--

Existing Term Loans

Schedule 7.2

--

Transaction(s) Referred to in Section 7.2

Schedule 10.10

--

Subsidiary Guarantors

 

 

v

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of October 25, 2007, among KIMCO REALTY CORPORATION,
a Maryland corporation (“Kimco”), the Subsidiaries of Kimco from time to time
parties hereto (collectively, the “Subsidiary Borrowers”; together with Kimco,
the “Borrowers”), the several banks, financial institutions and other entities
from time to time parties to this Agreement (collectively, the “Lenders”), the
Issuing Lender party hereto, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, NEW
YORK AGENCY, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agents (in
such capacity, collectively, the “Syndication Agents”), UBS SECURITIES LLC,
DEUTSCHE BANK SECURITIES, INC., ROYAL BANK OF CANADA and THE ROYAL BANK OF
SCOTLAND PLC, as Documentation Agents (in such capacity, collectively, the
“Documentation Agents”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CITICORP NORTH
AMERICA, INC., MERRILL LYNCH BANK USA, MORGAN STANLEY BANK, REGIONS BANK,
SUMITOMO MITSUI BANKING CORPORATION and U.S. BANK NATIONAL ASSOCIATION, as
Managing Agents (in such capacity, collectively, the “Managing Agents”), THE
BANK OF NEW YORK, BARCLAYS BANK PLC, EUROHYPO AG, NEW YORK BRANCH, SUNTRUST BANK
and WELLS FARGO BANK NATIONAL ASSOCIATION, as Co-Agents (in such capacity,
collectively, the “Co-Agents”), and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

RECITALS

The parties hereto hereby agree as follows:

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1

Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“ABR”: for any day, a rate per annum equal to the greater of (a) the Prime Rate
in effect on such day, and (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the rate
of interest per annum publicly announced from time to time by JPMCB as its prime
rate in effect at its principal office in New York City, each change in the
Prime Rate being effective from and including the date such change is publicly
announced as being effective (the Prime Rate not being intended to be the lowest
rate of interest charged by JPMCB in connection with extensions of credit to
debtors); and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms thereof, the ABR shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

--------------------------------------------------------------------------------

 

“ABR Loans”: Revolving Credit Loans (or Competitive Loans affected by Section
2.10) the rate of interest applicable to which is based upon the ABR.

“Acceptable Jurisdiction”: a jurisdiction (other than the United States)
acceptable to the Administrative Agent in its sole discretion, including, if
requested by the Administrative Agent in its sole discretion, based on
satisfactory advice received by it from local counsel in such jurisdiction with
respect to the procedure for enforcement of a U.S. judgment in such
jurisdiction, and the collection of such judgment from assets located there.

“Adherence Agreement”: an agreement substantially in the form of Exhibit G
executed and delivered by Kimco and a Subsidiary Borrower to the Administrative
Agent in connection with the admission of such Subsidiary Borrower as a Borrower
hereunder.

“Adjusted Net Income”: for any period, as to Kimco and the Consolidated
Entities, Consolidated Net Income; provided that there shall be excluded the
income (or deficit) of any Person other than Kimco accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Kimco or any of its
Subsidiaries.

“Administrative Agent”: as defined in the introductory paragraph hereof. With
respect to Alternate Currency Borrowings, the Administrative Agent may be an
Affiliate of JPMCB for purposes of administering such Borrowings, and all
references herein to the term “Administrative Agent” shall be deemed to refer to
the Administrative Agent in respect of the applicable Borrowing or to all
Administrative Agents, as the context requires; provided,that in the event an
Affiliate of JPMCB is designated as an Administrative Agent hereunder with
respect to any Alternate Currency Borrowings, the Borrowers shall only be
obligated to deal with JPMCB as Administrative Agent hereunder with respect to
matters other than requests for Alternate Currency Loans or conversions or
continuations thereof or requests for the issuance, renewal, extension or
amendment of Letters of Credit denominated in Alternate Currencies, and all
actions and other decisions taken and/or made by JPMCB as Administrative Agent
hereunder shall be binding upon such Affiliate of JPMCB in its capacity as an
Administrative Agent hereunder.

“Administrative Questionnaire”: as defined in Section 10.6.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.

“Agreement”: this Credit Agreement.

“Alternate Currency”: EURO, Sterling or Yen and any other currency (other than
dollars) that is freely tradable and exchangeable into dollars in the London
market and approved in writing as an Alternate Currency by the Borrowers, the
Administrative Agent, and all the Lenders in their sole discretion.

“Alternate Currency Loan”: a Tranche B Loan denominated in an Alternate
Currency.

“Alternate Issuing Lender”: as defined in Section 3.9(b).

“Applicable Margin”: with respect to each Revolving Credit Loan at any date, the
applicable percentage per annum set forth below based upon the Status on such
date:

 

 

Level I

Level II

Level III

Level IV

Level V

 

2

 

--------------------------------------------------------------------------------

 

 

 

Status

Status

Status

Status

Status

 

 

 

 

 

 

Eurocurrency Loans and Money Market Loans

0.375%

0.425%

0.600%

0.800%

1.000%

 

 

 

 

 

 

ABR Loans

0%

0%

0%

0%

0.250%

 

 

 

 

 

 

 

“Applicable Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment, Tranche A Commitment or Tranche B Commitment, as
applicable, then constitutes of the aggregate Revolving Commitments, Tranche A
Commitments or Tranche B Commitments, as applicable, of all Lenders (or, at any
time after the Revolving Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Revolving
Exposure, Tranche A Exposure or Tranche B Exposure, as applicable, then
outstanding constitutes of the aggregate principal amount of the Revolving
Exposure, Tranche A Exposure or Tranche B Exposure, as applicable, of all
Lenders then outstanding (for purposes of this definition, treating the Issuing
Lender as if it were a L/C Participant)).

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Assignment and Assumption”: as defined in Section 10.6.

“Available Commitment”: as to any Lender, at any time of determination, an
amount equal to such Lender’s Revolving Commitment at such time minus such
Lender’s Revolving Exposure at such time.

“Baseline Conditions”: as to any Wholly Owned Subsidiary, in connection with the
incurrence by such Subsidiary of any obligations in respect of the Revolving
Credit Facility, that such Subsidiary (a) at the time of determination can
truthfully make each of the Baseline Representations and Warranties in all
material respects and (b) if such Subsidiary is not organized under the laws of
any state of the United States, (i) shall be organized under the laws of an
Acceptable Jurisdiction or (ii) shall have submitted for itself and its property
in any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, including for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof.

“Baseline Representations and Warranties”: as defined in the first paragraph of
Article IV.

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrowers”: as defined in the introductory paragraph hereof.

“Borrowing”: (a) Tranche A Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, (b) Tranche B Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, and (c) a Competitive Loan or
a

3

 

--------------------------------------------------------------------------------

 

group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect.

“Borrowing Date”: any Business Day specified in a notice pursuant to Section
2.2(d) as a date on which any Borrower requests the Lenders to make Revolving
Credit Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with (a) a Eurocurrency Loan denominated
in dollars or in an Alternate Currency other than EURO, the term “Business Day”
shall also exclude any day on which commercial banks are not open for dealings
(i) in dollar deposits in the London interbank market or, as the case may be,
(ii) in deposits of such Alternate Currency in its principal domestic market and
(b) any Loan denominated in EURO, the term “Business Day” shall also exclude any
day on which the TARGET payment system is not open for the settlement of payment
in EURO.

“Calculation Date”: (a) each date on which a Borrowing or an issuance of a
Letter of Credit involving an Alternate Currency occurs and (b) the last
Business Day of each calendar month.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities denominated in Dollars or any other currency
of any Qualified Jurisdiction (any of the foregoing, “Currency”), in any event
issued or directly and fully guaranteed or insured by the United States
Government or any other Qualified Jurisdiction, as applicable, or any agency or
instrumentality of any of them, having maturities of not more than one year from
the date of acquisition, (b) time deposits and certificates of deposit
denominated in Currency having maturities of not more than one year from the
date of acquisition of any Lender or of any domestic commercial bank the senior
long-term unsecured debt of which is rated at least A or the equivalent thereof
by S&P or A2 or the equivalent thereof by Moody’s and having capital and surplus
in excess of $500,000,000 (or the equivalent in the applicable Currency), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (a) and (b) entered into with any
bank meeting the qualifications specified in clause (b) above, (d) commercial
paper denominated in Currency rated at least A-1 or the equivalent thereof by
S&P or P-1 or the equivalent thereof by Moody’s and in either case maturing
within 90 days after the date of acquisition and (e) investments in money market
funds that have assets in excess of $2,000,000,000 (or the equivalent in the
applicable Currency), are managed by recognized and responsible institutions and
invest all of their assets in (i) obligations of the types referred to in
clauses (a), (b), (c) and (d) above and (ii) commercial paper denominated in
Currency having at least the rating described in clause (d) above and maturing
within 270 days after the date of acquisition.

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Kimco; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Kimco by Persons who were neither (i) nominated by the board of directors of
Kimco nor (ii) appointed by directors so nominated.

“Class”: when used in reference to any Loan, refers to whether such Loan is a
Revolving Credit Loan or Competitive Loan.

 

4

 

--------------------------------------------------------------------------------

 

“Co-Agents”: as defined in the introductory paragraph hereof.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Period”: the period from and including the date of this Agreement to
but not including the Termination Date.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with Kimco within the meaning of Section 4001 of ERISA or
is part of a group which includes Kimco and which is treated as a single
employer under Section 414 of the Code.

“Competitive Bid”: an offer by a Lender to make a Competitive Loan in accordance
with Section 2.1.

“Competitive Bid Rate”: with respect to any Competitive Bid, the Margin or Fixed
Rate, as applicable, offered by the Lender making such Competitive Bid.

“Competitive Bid Request”: a request by Kimco for Competitive Bids in accordance
with Section 2.1.

“Competitive Loan Notes”: as defined in Section 2.2(b).

“Competitive Loans”: a Loan made pursuant to Section 2.1.

“Confidential Memorandum”: the Confidential Information Memorandum, dated
September 2007, with respect to Kimco and the Revolving Credit Facility herein.

“Consolidated Entities”: as of any date of determination, any entities whose
financial results are consolidated with those of Kimco in accordance with GAAP.

“Consolidated Net Income”: for any period, net income (or loss) of Kimco and the
Consolidated Entities for such period determined on a consolidated basis in
accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Currency”: as defined in the definition of the term “Cash Equivalents”.

“Default”: any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Documentation Agents”: as defined in the introductory paragraph hereof.

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in an
Alternate Currency, the equivalent in dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.4(b) using the

5

 

--------------------------------------------------------------------------------

 

Exchange Rate with respect to such Alternate Currency at the time in effect
under the provisions of such Section.

“Dollars”, “dollars” and “$”: lawful currency of the United States of America.

“EBITDA”: for any Person, the consolidated net income of such Person and its
Subsidiaries before income taxes, interest, depreciation, amortization, gains or
losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, and gains or
losses on extraordinary items in accordance with GAAP and gains or losses on
early extinguishment of debt.

“Effective Date”: the date on which the conditions set forth in Section 5.1
shall be satisfied (or waived in accordance with Section 10.1).

“EMU Legislation”: the legislative measures of the European Union for the
introduction of, changeover to or operation of the EURO in one or more member
states.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or the
manufacture, storage, remediation, disposal or clean-up of Hazardous Materials,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to Kimco, any Entity or any of their respective assets
or properties.

“Entity”: as of any date of determination, any Consolidated Entity or
Unconsolidated Entity.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EURO” and the sign “€ “: the single currency of the participating member states
of the European Union as constituted by the Treaty on European Union and as
referred to in the EMU Legislation.

“Eurocurrency Loans”: Revolving Credit Loans and Competitive Loans, the rate of
interest applicable to which is based upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to any Eurocurrency Loan for any interest
period, the rate appearing on Reuters “LIBOR01” or “LIBOR02” screen, as
applicable, displaying British Bankers’ Association Interest Rate Settlement
Rates (or on any successor or substitute Reuters screen, or any successor to or
substitute therefor, providing rate quotations comparable to those currently
provided on such Reuters screen, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates in the
London interbank market) at approximately 11:00 a.m., London time, on the
Quotation Day for such interest period, as the rate for deposits in the currency
of such Eurocurrency Loan with a maturity comparable to such interest period;
provided that, with respect to any borrowing of Sterling, the “Eurocurrency
Rate” with respect to such borrowing for such interest period shall be the rate
at which deposits in Sterling for the Dollar Equivalent of $5,000,000 and for a
maturity comparable to such interest period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such interest period.

 

6

 

--------------------------------------------------------------------------------

 

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Article VIII, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Exchange Rate”: on any day, with respect to any Alternate Currency, the rate at
which such Alternate Currency may be exchanged into dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the Reuters World Currency
Page for such Alternate Currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon in writing by the Administrative Agent and Kimco, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its Alternate Currency exchange operations in respect of such
Alternate Currency are then being conducted, at or about 11:00 a.m., local time,
on such date for the purchase of dollars for delivery two (2) Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with Kimco, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

“Existing Revolving Credit Agreement”: the Amended and Restated Credit Agreement
dated as of July 26, 2005 among Kimco, the several banks, financial institutions
and other entities from time to time parties thereto, the Issuing Lender party
thereto, WACHOVIA BANK, NATIONAL ASSOCIATION and THE BANK OF NOVIA SCOTIA, NEW
YORK AGENCY, as Syndication Agents, UBS LOAN FINANCE LLC and WELLS FARGO BANK
NATIONAL ASSOCIATION, as Documentation Agents, UFJ BANK LIMITED, SUNTRUST BANK,
MERRILL LYNCH BANK USA, EUROHYPO AG, NEW YORK BRANCH, THE BANK OF NEW YORK,
AMSOUTH BANK, BANK OF AMERICA, N.A., ROYAL BANK OF CANADA, MIZUHO CORPORATE BANK
(USA), US BANK NATIONAL ASSOCIATION and WESTLB AG, NEW YORK BRANCH, as Managing
Agents, CITICORP NORTH AMERICA, INC., BARCLAYS BANK PLC, THE GOVERNOR AND
COMPANY OF THE BANK OF IRELAND, MANUFACTURERS AND TRADERS TRUST COMPANY and
SUMITOMO MITSUI BANKING CORPORATION, as Co-Agents, and JPMORGAN CHASE BANK,
N.A., as administrative agent for the lenders thereunder, as in effect on the
date hereof.

“Existing Revolving Lenders”: the lenders under the Existing Revolving Credit
Agreement.

“Existing Revolving Loans”: any loans made under the Existing Revolving Credit
Agreement that are outstanding as of the Effective Date. The aggregate
outstanding principal amount of the Existing Revolving Loans is set forth on
Schedule 5.1A.

“Existing Revolving Notes”: all promissory notes issued to Existing Revolving
Lenders under the Existing Revolving Credit Agreement that have not been
replaced by subsequent promissory notes issued to Existing Revolving Lenders
under the Existing Revolving Credit Agreement.

“Existing Term Loan Credit Agreement”: the Credit Agreement dated as of August
29, 2007 among Kimco, the several banks, financial institutions and other
entities from time to time parties thereto, BANK OF AMERICA, N.A., as
Syndication Agent, and JPMORGAN CHASE BANK, N.A., as administrative agent for
the lenders thereunder, as in effect on the date hereof.

 

7

 

--------------------------------------------------------------------------------

 

“Existing Term Loan Lenders”: the lenders under the Existing Term Loan Credit
Agreement.

“Existing Term Loans”: any loans made under the Existing Term Loan Credit
Agreement that are outstanding as of the Effective Date. The aggregate
outstanding principal amount of the Existing Term Loans is set forth on Schedule
5.1B.

“Extended Maturity Date”: as defined in Section 10.9.

“Facility Fee Rate”: the applicable percentage per annum set forth below based
upon the Status on the date of the relevant facility fee payment:

 

Level I

Level II

Level III

Level IV

Level V

Status

Status

Status

Status

Status

 

 

 

 

 

0.125%

0.150%

0.150%

0.200%

.250%

 

 

 

 

 

 

“Federal Funds Effective Rate”: as defined in the definition of the term “ABR”.

“Fee Letter”: the amended and restated fee letter dated September 26, 2007 among
Kimco, JPMCB, J.P. Morgan, Bank of America, N.A. and Banc of America Securities
LLC regarding certain fees payable in connection with the Revolving Credit
Facility.

“FFO”: funds from operations, as calculated based upon the NAREIT definition in
effect on the date of said calculation or in a manner consistent with Kimco’s
prior reporting (with any variation from the NAREIT definition being specified
in Schedule 1.1B).

“Final Date”: as defined in Section 2.11(d).

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of such lessee.

“Fixed Rate”: with respect to any Competitive Loan (other than a Competitive
Loan which is a Eurocurrency Loan), the fixed rate of interest per annum
specified by the Lender making such Competitive Loan in its related Competitive
Bid.

“Fixed Rate Loan”: a Competitive Loan bearing interest at a Fixed Rate.

“GAAP”: generally accepted accounting principles in the United States of
America.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Gross Asset Value”: as of any relevant date, an amount equal to the sum,
without duplication, of (a) Total Adjusted EBITDA, calculated with respect to
the most recent Test Period ended on or before such date annualized and
capitalized at 7.50%, plus (b) Unrestricted Cash and Cash Equivalents of Kimco
and the Consolidated Entities as of such date, plus (c) the sum of the following
items of Kimco and the Consolidated Entities: (i) land and development projects
as of such date valued at “cost”, and (ii) mezzanine and mortgage loan
receivables valued at the lower of cost or market at such

8

 

--------------------------------------------------------------------------------

 

date and marketable securities at the value reflected in the consolidated
financial statements of Kimco as of such date, plus (d) Kimco’s investments in
and advances to the Noncontrolled Entities valued at the lower of cost or market
as reflected in the consolidated financial statements of Kimco as of such date,
provided that the items described in clauses (c) and (d) (other than mortgage
loan receivables valued at the lower of cost or market at such date and
marketable securities at the value reflected in the consolidated financial
statements of Kimco as of such date) shall not be taken into account to the
extent that the amounts thereof exceed, in the aggregate, 40% of Gross Asset
Value, plus (e) 100% of the bona fide purchase price of Identified Properties as
of such date, and provided, further, that not more than 25% in the aggregate of
items comprising Gross Asset Value shall be attributable to assets located
outside of the United States or to assets owned by Entities not organized in and
having principal offices in the United States.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counter-indemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided that in all events (and regardless of the
existence of a stated liability amount), the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Kimco in good faith.

“Guarantor”: at any particular time, (a) Kimco and/or (b) each Subsidiary that
is a party to a Subsidiary Guarantee at such time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Identified Property”: as of any time, Properties acquired during the most
recent Test Period.

“Income REIT”: Kimco Income Operating Partnership, L.P., a Delaware limited
partnership.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and

9

 

--------------------------------------------------------------------------------

 

payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all obligations of such Person under Financing Leases, (e) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (f) all Guarantee Obligations of such Person, (g) all reimbursement
obligations for letters of credit and other contingent liabilities, (h) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (i) the net obligations (contingent or otherwise) of such Person at such
date under interest rate hedging agreements.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in Section 4.9.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each calendar
month to occur while such ABR Loan is outstanding and the Termination Date, (b)
as to any Eurocurrency Loan, the last day of the Interest Period with respect
thereto and, in the case of a Eurocurrency Loan with an Interest Period of more
than three (3) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three (3) months’ duration after the first
day of such Interest Period, (c) as to any Money Market Loan, the Money Market
Loan Maturity Date applicable thereto, and (d) as to any Fixed Rate Loan, the
last day of the Interest Period applicable to the borrowing of which such Fixed
Rate Loan is a part and, in the case of a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other days that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Fixed Rate Loan.

“Interest Period”:

 

(a)

with respect to any Eurocurrency Loan:

(i)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one
(1) week (only in the case of a Competitive Loan) or two (2) weeks (only in the
case of a Competitive Loan) or one (1), two (2), three (3) or six (6) months
thereafter, as selected by the applicable Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

(ii)          thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
(1) week (only in the case of a Competitive Loan) or two (2) weeks (only in the
case of a Competitive Loan) or one (1), two (2), three (3) or six (6) months
thereafter, as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; and

(b)            with respect to any Fixed Rate Loan: each period, which shall not
be less than 7 days or more than 180 days, commencing on the date of such
borrowing and ending on the date specified in the applicable Competitive Bid
Request;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

10

 

--------------------------------------------------------------------------------

 

(1)            if any Interest Period pertaining to a Eurocurrency Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

(2)            any Interest Period pertaining to a Eurocurrency Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and

 

(3)

in no event shall any Interest Period end on a day subsequent to the Termination
Date.

“Investment Entity”: as to any Person, a corporation, limited liability company,
partnership or other entity in which Kimco has a direct or indirect interest,
but which is not a Subsidiary.

“ISP”: the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590, and, if acceptable to the Issuing Lender in its
sole discretion, as the same may be amended or revised from time to time.

“Issuing Lender”: JPMCB, in its capacity as issuer of any Letter of Credit, and
any Alternate Issuing Lender appointed pursuant to Section 3.9(b). The Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Lender (provided that such designation (a)
does not result in any increased cost or liability to any Borrower in any
underlying transaction supported by such Letter of Credit as opposed to the cost
or liability to such Borrower of a Letter of Credit issued by JPMCB or (b) is
approved in writing by the applicable Borrower or Kimco), in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Issuing Lender Affiliate”: as defined in Section 10.6.

“JPMCB”: JPMorgan Chase Bank, N.A.

“J.P. Morgan”: J.P. Morgan Securities Inc.

“Kimco”: As defined in the introductory paragraph hereof.

“L/C Commitment”: $350,000,000.

“L/C Fee Payment Date”: with respect to each Letter of Credit, the last Business
Day of each March, June, September and December to occur while such Letter of
Credit is outstanding.

“L/C Fee Rate”: with respect to each Letter of Credit at any date, the
applicable percentage per annum set forth below based upon the Status on such
date:

 

Level I

Level II

Level III

Level IV

Level V

Status

Status

Status

Status

Status

 

 

 

 

 

0.375%

0.425%

0.600%

0.800%

1.000%

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the Tranche A
L/C Obligations and the Tranche B L/C Obligations at such time.

 

11

 

--------------------------------------------------------------------------------

 

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lead Arrangers” means, collectively, J.P. Morgan and Banc of America Securities
LLC.

“Lead Lenders” means, collectively, JPMCB and Bank of America, N.A.

“Lender Party”: each of Administrative Agent, the Issuing Lender and the
Lenders.

“Lenders”: as defined in the introductory paragraph hereof.

“Letters of Credit”: the Tranche A Letters of Credit and the Tranche B Letters
of Credit.

“Lien”: any mortgage, pledge, hypothecation, assignment (including any
collateral assignment but excluding any assignment of an asset made in lieu of a
sale thereof where the assignor is paid the fair market value of such asset by
the assignee and the assignee assumes all of the rights and obligations
attributable to ownership of such asset), deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

“Loan”: each loan made by the Lenders to any Borrower pursuant to this
Agreement, including any Competitive Loans, any Tranche A Loans and any Tranche
B Loans (whether such Loans are Fixed Rate Loans, Eurocurrency Loans, ABR Loans
or Money Market Loans).

“Loan Documents”: this Agreement, the Notes, the Applications, each Subsidiary
Guarantee (if any) and the Fee Letter, and any instrument or agreement waiving,
amending, or supplementing any Loan Document.

“Loan Parties”: as of any applicable date of determination, (a) Kimco, (b) each
other applicable Borrower and (c) each applicable Guarantor other than Kimco.

“Major Acquisitions”: with respect to any applicable period, one or more
acquisitions by Kimco or one of its Subsidiaries during such period of the
Capital Stock and/or assets of another Person that (a) are otherwise permitted
by this Agreement and the other Loan Documents and (b) involve the payment by
Kimco or such Subsidiary of consideration (whether in the form of cash or
non-cash consideration) in excess of $500,000,000 in the aggregate for all such
acquisitions during such period.

“Managing Agents”: as defined in the introductory paragraph hereof.

“Margin”: with respect to any Competitive Loan bearing interest at a rate based
on the Eurocurrency Rate, the marginal rate of interest, if any, to be added to
or subtracted from the Eurocurrency Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of Kimco and its Subsidiaries taken
as a whole, (b) the ability of Kimco to perform its obligations under the Loan
Documents or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

 

12

 

--------------------------------------------------------------------------------

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”: (i) the date that is the fourth anniversary of the date of this
Agreement, or (ii) if the term of the Revolving Credit Facility is extended
pursuant to Section 10.9, the Extended Maturity Date; provided that references
hereunder to the Maturity Date shall be to the Maturity Date specified in clause
(i) unless and until extended in accordance with said Section 10.9.

“Money Market Loan Maturity Date”: with respect to any Money Market Loan, the
maturity date requested by the applicable Borrower in connection therewith
(which date shall in no event be later than the earlier of (a) 29 days after the
Borrowing Date thereof and (b) the Termination Date).

“Money Market Loans”: Revolving Credit Loans denominated in Dollars the rate of
interest applicable to which is based upon the Money Market Rate.

“Money Market Rate”: with respect to any proposed Money Market Loan, the quoted
rate per annum obtained by the Administrative Agent with respect thereto, and
accepted by each Lender, in its sole discretion, no later than 10:00 A.M., New
York City time, on the requested Borrowing Date.

“Money Market Tranche”: the collective reference to Money Market Loans having
the same Borrowing Date and Money Market Loan Maturity Date.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“NAREIT”: The National Association of Real Estate Investment Trusts.

“Noncontrolled Entity”: any of the following Unconsolidated Entities: (i) any
entity in which the only investment by Kimco or any Affiliate thereof consists
of preferred stock or securities of another entity having characteristics
analogous to those of preferred stock, or (ii) any entity (including, but not
limited to, the Income REIT, Kimco Retail Opportunity Portfolio, LLC, or “Rio
Can/Canadian Ventures”) as to which Kimco (together with its Affiliates) does
not have the power to direct the acquisition, financing, disposition and other
major decisions regarding property owned by such entity.

“Non-Excluded Taxes”: as defined in Section 2.12(a).

“Non-Recourse Indebtedness”: Indebtedness the documentation with respect to
which expressly provides that (a) the lender(s) thereunder (and any agent for
such lender(s)) may not seek a money judgment against the Person issuing such
Indebtedness or (b) recourse for payment in respect of such Indebtedness is
limited to those assets or Capital Stock of the Person issuing such Indebtedness
which secure such Indebtedness (except in the case of customary indemnities or
customary potential recourse carve-outs contained in such documentation,
provided that if a claim is made in connection with such indemnities or
potential recourse carve-outs, such claim shall not constitute Non-Recourse
Indebtedness for the purposes of this Agreement); provided further that,
notwithstanding the foregoing, any Indebtedness which would otherwise constitute
Recourse Indebtedness (or which would not constitute Non-Recourse Indebtedness
hereunder), shall be included as Non-Recourse Indebtedness for all purposes
hereunder if and to the extent such Indebtedness is not recourse (either
contractually or by

13

 

--------------------------------------------------------------------------------

 

operation of law) to Kimco (except in the case of customary indemnities or
customary potential recourse carve-outs contained in the applicable
documentation, provided that if a claim is made in connection with such
indemnities or potential recourse carve-outs, such claim shall not constitute
Non-Recourse Indebtedness for the purposes of this Agreement).

“Non-U.S. Lender”: as defined in Section 2.12(b).

“Notes”: the collective reference to the Revolving Credit Notes and any
Competitive Loan Notes.

“Obligated Property Owner”: as defined in the definition of the term
“Unencumbered Properties”.

“Obligations”: with respect to any Borrower, all obligations, liabilities and
Indebtedness of every nature of such Borrower from time to time owing to any
Lender, the Issuing Lender, or the Administrative Agent, under or in connection
with this Agreement or any other Loan Document, in each case whether primary,
secondary, direct, indirect, contingent, fixed or otherwise, including interest
accruing at the rate provided in the applicable Loan Document on or after the
commencement of any bankruptcy or insolvency proceeding, whether or not allowed
or allowable.

“Original Maturity Date”: as defined in Section 10.9.

“Ownership Percentage”: (a) in respect of a Wholly Owned Subsidiary, 100%, and
(b) in respect of (i) any other Consolidated Entity (other than a Wholly Owned
Subsidiary) or (ii) an Unconsolidated Entity, Kimco’s direct and indirect
percentage interest in such entity determined in accordance with GAAP.

“Participant”: as defined in Section 10.6.

“Patriot Act”: as defined in Section 10.21.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Encumbrances”: (a) Liens imposed by law for taxes (i) that are not
yet due and delinquent, or (ii) where (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (B) the Person
responsible for such taxes is Kimco or a Wholly Owned Subsidiary and such Person
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (C) the failure to make payment pending such contest could not
reasonably be expected to have a Material Adverse Effect, (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Person responsible for the charges so secured is Kimco or
a Wholly Owned Subsidiary and such Person has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to have a
Material Adverse Effect, (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations, (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business, and (e) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the

14

 

--------------------------------------------------------------------------------

 

ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of Kimco or of any Wholly Owned Subsidiary that
has any direct or indirect interest in any Unencumbered Property; provided that
the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Person”: an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which Kimco or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: as defined in the definition of the term “ABR”.

“Property”: real property owned by Kimco or any of the Entities, or in which
Kimco or any of the Entities has a leasehold interest.

“Property Gross Revenues”: with respect to any Property, for any period, all
gross income, revenues and consideration, of whatever form or nature, received
by or paid to or for the account or benefit of the Person owning such Property,
in each instance during such period, in connection with the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
amounts received under leases, including base rent, escalation, overage,
additional, participation, percentage and similar rentals, late charges and
interest payments and amounts received on account of maintenance or service
charges, real estate taxes, assessments, utilities, air conditioning and
heating, insurance premiums and other administrative, management, operating,
leasing and maintenance expenses for such property, but excluding until earned
security deposits, prepaid rents and other refundable receipts, (b) rents and
receipts from licenses, concessions, vending machines and similar items, (c)
parking fees and rentals, (d) other fees, charges or payments not denominated as
rental of office, retail, storage, parking or other space in such Property, and
(e) payments received as consideration, in whole or in part, for the
cancellation, modification, extension or renewal of leases; but in any event
excluding the proceeds of any financing or asset sales in respect of all or any
portion of such Property.

“Property NOI”: with respect to any Property, for any period, an amount equal to
the excess, if any, of (a) Property Gross Revenues in respect of such Property
for such period over (b) Property Operating Expenses in respect of such Property
for such period.

“Property Operating Expenses: with respect to any Property, for any period, the
sum of all expenses incurred during such period with respect to the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
real estate taxes; (b) special assessments or similar charges paid during such
period; (c) personal property taxes; (d) costs of utilities, air conditioning
and heating; (e) maintenance and repair costs of a non-capital nature; (f)
operating expenses and fees; (g) wages and salaries of on-site employees engaged
in the operation and management of such Property, including employer’s social
security taxes and other taxes, insurance benefits and the like, levied on or
with respect to such wages or salaries; (h) premiums payable for insurance
carried on or with respect to such Property; (i) advertising and promotion
costs; (j) rental expense; and (k) in the case of any Property owned or operated
by an Investment Entity, any obligation of Kimco or any of its Subsidiaries
(contingent or otherwise) to contribute funds to such Investment Entity. The
following shall be excluded from Property Operating Expenses: (1) foreign, U.S.,
state and local income taxes, franchise taxes or other taxes based on income,
(2) depreciation, amortization and any other non-cash deduction for income tax
purposes, (3)

15

 

--------------------------------------------------------------------------------

 

interest expenses of the Person owning such Property, (4) property management
fees payable to Kimco or its Affiliates, and (5) any expenditures made for
capital improvements and the cost of leasing commissions.

“Qualified Jurisdiction”: at any time of determination, any jurisdiction in
which Kimco or any of its Subsidiaries is doing business at such time the
government of which jurisdiction is internationally recognized at such time,
including by the United States Government.

“Quotation Day” means, in connection with any Borrowing of Eurocurrency Loans
for a particular Interest Period, the day that is two (2) Business Days before
the first day of such Interest Period unless market practice differs in the
relevant interbank market for a currency, in which case the Quotation Day for
such currency will be determined by the Administrative Agent in accordance with
market practice in the relevant interbank market (and if quotations would
normally be given by leading banks in the relevant interbank market on more than
one day, the Quotation Day will be the last of such days).

“Recourse Indebtedness”: any Indebtedness of any Person, (A) to the extent that
Kimco is liable for direct claims for payment of such debt, or (B) to the extent
that the payment of such debt is guaranteed by Kimco or that Kimco otherwise
stands as a surety or accommodation party for such debt (provided that the
amount of any such obligation shall be deemed, for the purpose of this
definition, to be Kimco’s maximum reasonably anticipated liability in respect
thereof as determined by Kimco in good faith), or (C) as to which a Lien
securing such debt has been placed against any assets of Kimco (excluding from
this clause (C) Non-Recourse Indebtedness of Kimco). (Any such Indebtedness
shall not be treated as Recourse Indebtedness solely because of customary
potential recourse carveouts contained in documentation, provided that if a
claim is made in connection with such potential recourse carve-outs, such claim
shall constitute Recourse Indebtedness for the purposes of this Agreement).

“Register”: as defined in Section 10.6.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of any Borrower to reimburse the
Issuing Lender pursuant to Section 3.5(a) for amounts drawn under Letters of
Credit.

“Related Parties”: as defined in Section 9.1.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.

“Representation and Warranty Date”: (a) the Effective Date, (b) the date of any
Borrowing, and (c) the date of issuance, renewal, extension or amendment of any
Letter of Credit.

“Required Lenders”: at any time, the holders of at least 51% of the aggregate
Revolving Commitments, or, if the Revolving Commitments have been terminated,
the sum of the aggregate unpaid principal amount of the Competitive Loans and
the Revolving Exposure at such time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or

16

 

--------------------------------------------------------------------------------

 

determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: with respect to any Person, the chief executive officer
and the president of such Person or, with respect to financial matters, the
chief financial officer or the treasurer of such Person.

“Revolving Commitment”: as to any Lender, the sum of such Lender’s Tranche A
Commitment and Tranche B Commitment, as such amount may be changed from time to
time in accordance with the provisions of this Agreement. The initial aggregate
amount of the Lenders’ Revolving Commitments is $1,500,000,000.

“Revolving Credit Facility”: the revolving credit facility established pursuant
to this Agreement.

“Revolving Credit Loans”: as defined in Section 2.2(a)(i).

“Revolving Credit Note”: as defined in Section 2.2(b).

“Revolving Exposure”: as to any Lender at any time, an amount equal to the sum
of such Lender’s Tranche A Exposure and Tranche B Exposure at such time.

“S&P”: Standard & Poor’s Ratings Services.

“Sharing Event”: (a) the occurrence of an Event of Default described in
paragraph (f) of Article VIII; (b) the acceleration of any Loans and L/C
Obligations pursuant to Article VIII; or (c) the occurrence of an Event of
Default described in paragraph (a) of Article VIII that continues after the
Maturity Date.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”: as to any Person, that, as of any date of determination, (a) the
amount of the present fair saleable value of the assets of such Person will, as
of such date, exceed the amount of all liabilities of such Person, contingent or
otherwise, as of such date, as determined in accordance with applicable U.S.
federal and state laws (or analogous applicable foreign laws) governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its existing or
anticipated debts as such debts become absolute and matured, and (c) such Person
will not have as of such date, an unreasonably small amount of capital with
which to conduct its business.

“Status”: as to Kimco, the existence of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status, as the case may be.

As used in this definition:

“Level I Status” exists at any date if, at such date, Kimco has a long-term
senior unsecured debt rating of A- or better by S&P and A3 or better by Moody’s;

 

17

 

--------------------------------------------------------------------------------

 

“Level II Status” exists at any date if, at such date, Level I Status does not
exist and Kimco has a long-term senior unsecured debt rating of BBB+ or better
by S&P and Baa1 or better by Moody’s;

“Level III Status” exists at any date if, at such date, neither Level I Status
nor Level II Status exists and Kimco has a long-term senior unsecured debt
rating of BBB or better by S&P and Baa2 or better by Moody’s;

“Level IV Status” exists at any date if, at such date, neither Level I Status,
Level II Status nor Level III Status exists and Kimco has a long-term senior
unsecured debt rating of BBB- or better by S&P and Baa3 or better by Moody’s;
and

“Level V Status” exists at any date if, at such date, none of Level I Status,
Level II Status, Level III Status or Level IV Status exists;

provided that (i) in the event of a “split” rating, the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based upon the higher of the two
ratings, (ii) Kimco may, at its option, obtain a debt rating from a third
nationally-recognized rating agency, in which case the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based on the lower of the two
highest ratings, at least one of which must be Moody’s or S&P, and (iii) if S&P
and/or Moody’s shall cease to issue ratings of debt securities of real estate
investment trusts generally, then the Administrative Agent and Kimco shall
negotiate in good faith to agree upon a substitute rating agency or agencies
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency for which it is substituting) and (a) until such
substitute rating agency or agencies are agreed upon, Status shall be determined
on the basis of the rating assigned by the other rating agency (or, if both S&P
and Moody’s shall have so ceased to issue such ratings, on the basis of the
Status in effect immediately prior thereto) and (b) after such substitute rating
agency or agencies are agreed upon, Status shall be determined on the basis of
the rating assigned by the other rating agency and such substitute rating agency
or the two substitute rating agencies, as the case may be.

“Sterling” or “£”: the lawful money of the United Kingdom.

“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Kimco.

“Subsidiary Borrower Representation and Warranty Date”: the date of any
Borrowing by, or issuance, renewal, extension or amendment of any Letter of
Credit for the account of, any Subsidiary Borrower.

“Subsidiary Borrowers”: as defined in Section 10.10.

“Subsidiary Guarantee”: each Guarantee, substantially in the form of Exhibit C,
executed and delivered by a Subsidiary Guarantor, in accordance with the terms
of this Agreement.

“Subsidiary Guarantor”: as defined in Section 10.10.

 

18

 

--------------------------------------------------------------------------------

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Kimco or any Affiliate
thereof shall be a Swap Agreement.

“Syndication Agents”: as defined in the introductory paragraph hereof.

“Termination Date”: the date that is the earliest to occur of (a) the Maturity
Date, (b) the date on which the Revolving Commitments hereunder shall be
terminated or otherwise permanently reduced to zero pursuant to this Agreement,
and (c) the date on which the Loans shall become due and payable hereunder by
acceleration.

“Test Period”: a period of two (2) consecutive fiscal quarters of Kimco.

“Total Adjusted EBITDA”: for any Test Period, Total EBITDA for such period minus
(without duplication) (i) replacement reserves of $0.15 per square foot of gross
leasable area per annum, pro-rated for the applicable period, (ii) non-cash
revenue for such period attributable to straight-lining of rents, (iii) EBITDA
for such period attributable to Unconsolidated Entities, (iv) income for such
period from mezzanine and mortgage loan receivables, (v) dividend and interest
income from marketable securities, (vi) EBITDA for such period attributable to
Identified Properties, and (vii) Kimco’s and its Affiliates’ management fee
income and other income (excluding all items referred to in any other clause of
this definition) for such period not attributable to Properties to the extent
that such items referred to in this clause (vii), in the aggregate, exceed 15%
of Total EBITDA.

“Total Debt Service”: in respect of any Test Period, interest expense plus
scheduled principal debt amortization for Kimco and the Consolidated Entities on
the aggregate principal amount of their respective Indebtedness (provided that
(a) there shall be excluded optional prepayments and balloon payments due at
maturity, and (b) in the case of any Indebtedness that amortizes in annual
installments, there shall be included in the aggregate 50% of the amount of such
annual installments payable during such Test Period and 50% of the amount of
such annual installments payable during the two immediately succeeding fiscal
quarters), plus preferred stock dividends paid during such Test Period.

“Total EBITDA”: for any period, Adjusted Net Income of Kimco and the
Consolidated Entities before income taxes, interest, depreciation, amortization,
gains or losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, and gains or
losses on extraordinary items in accordance with GAAP and gains or losses on
early extinguishment of debt, plus, without duplication, EBITDA of
Unconsolidated Entities.

“Total Indebtedness”: as of any date of determination, all Indebtedness of
Kimco, of its Wholly Owned Subsidiaries and any other Consolidated Entities,
outstanding at such date.

“Total Priority Indebtedness”: as of any date of determination, the aggregate of
(a) Indebtedness of Kimco or of any of the Consolidated Entities outstanding as
of such date, secured by any asset of Kimco or the Consolidated Entities, and
(b) all unsecured third party Indebtedness of the Consolidated Entities to
Persons other than Kimco or any Consolidated Entity outstanding as of such date
except to the extent that such unsecured third party Indebtedness is
unconditionally and irrevocably guaranteed by Kimco.

 

19

 

--------------------------------------------------------------------------------

 

“Total Unsecured Interest Expense”: actual interest expense (accrued, paid, or
capitalized) on all Unsecured Debt of Kimco, of the Consolidated Entities and of
the Unconsolidated Entities (other than of the Noncontrolled Entities).

“Tranche”: any Eurocurrency Tranche or Money Market Tranche.

“Tranche A Commitment”: as to any Lender, the obligation (if any) to make
Tranche A Loans to and/or issue or participate in Tranche A Letters of Credit
issued on behalf of Borrowers hereunder in an aggregate principal and/or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.1A under the heading “Tranche A Commitment
(Dollars Only),” as such amount may be changed from time to time in accordance
with the provisions of this Agreement. The initial aggregate amount of the
Lenders’ Tranche A Commitments is $1,300,000,000.

“Tranche A Exposure”: as to any Lender at any time, an amount equal to the sum
of (a) the outstanding aggregate amount of such Lender’s Tranche A Loans at such
time and (b) such Lender’s Applicable Percentage of the Tranche A L/C
Obligations then outstanding.

“Tranche A L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Tranche A
Letters of Credit and (b) the aggregate amount of drawings under Tranche A
Letters of Credit that have not then been reimbursed pursuant to Section 3.5(a).

“Tranche A Letters of Credit”: letters of credit issued by the Issuing Lender
pursuant to this Agreement, to the extent such Letters of Credit are deemed,
pursuant to the provisions of this Agreement, to be a use of the Tranche A
Commitment, including the letters of credit referred to in Schedule 3.10.

“Tranche A Loans”: Revolving Credit Loans made by the Lenders pursuant to this
Agreement, to the extent such Loans are deemed, pursuant to the provisions of
this Agreement, to be a use of the Tranche A Commitment.

“Tranche B Commitment”: as to any Lender, the obligation (if any) to make
Tranche B Loans to and/or issue or participate in Tranche B Letters of Credit
issued on behalf of Borrowers hereunder in an aggregate principal and/or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.1A under the heading “Tranche B Commitment
(Dollars or Alternate Currency),” as such amount may be changed from time to
time in accordance with the provisions of this Agreement. The initial aggregate
amount of the Lenders’ Tranche B Commitments is $200,000,000.

“Tranche B Exposure”: as to any Lender at any time, an amount equal to the sum
of (a) the Dollar Equivalent of the outstanding aggregate amount of such
Lender’s Tranche B Loans at such time and (b) such Lender’s Applicable
Percentage of the Tranche B L/C Obligations then outstanding.

“Tranche B L/C Obligations”: at any time, an amount equal to the sum of (a) the
Dollar Equivalent of the aggregate then undrawn and unexpired amount of the then
outstanding Tranche B Letters of Credit and (b) the Dollar Equivalent of the
aggregate amount of drawings under Tranche B Letters of Credit that have not
then been reimbursed pursuant to Section 3.5(a).

“Tranche B Letters of Credit”: letters of credit issued by the Issuing Lender
pursuant to this Agreement, to the extent such Letters of Credit are deemed,
pursuant to the provisions of this

20

 

--------------------------------------------------------------------------------

 

Agreement, to be a use of the Tranche B Commitment, including the letters of
credit referred to in Schedule 3.10.

“Tranche B Loans”: Revolving Credit Loans made by the Lenders pursuant to this
Agreement, to the extent such Loans are deemed, pursuant to the provisions of
this Agreement, to be a use of the Tranche B Commitment.

“Transferee”: as defined in Section 10.7.

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan, a
Eurocurrency Loan or a Money Market Loan; and as to any Competitive Loan, its
nature as a Eurocurrency Loan or a Fixed Rate Loan.

“Unconsolidated Entity”: as of any date of determination, a corporation,
partnership, limited liability company, trust, joint venture, or other business
entity in which Kimco, directly or indirectly through ownership of one or more
intermediary entities, owns an equity interest but that is not required in
accordance with GAAP to be consolidated with Kimco for financial reporting
purposes.

“unencumbered”: with respect to any asset, as of any date of determination, the
circumstance that such asset on such date (a) is not subject to any Liens or
claims (including restrictions on transferability or assignability) of any kind
(excluding Permitted Encumbrances), (b) is not subject to any agreement
(including (i) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such asset and (ii) if applicable, the
organizational documents of any Entity) which prohibits or restricts in a
material manner Kimco or any of the Entities from creating, incurring, assuming
or suffering to exist any Lien upon, or conveying, selling, leasing,
transferring or otherwise disposing of, any assets or Capital Stock of Kimco or
any of the Entities (excluding any agreement which limits generally the amount
of secured Indebtedness which may be incurred by Kimco and the Entities) and (c)
is not subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset) which
entitles any Person to the benefit of any Lien (other than Permitted
Encumbrances) on any assets or Capital Stock of Kimco or any of the Entities, or
would entitle any Person to the benefit of any Lien (other than Permitted
Encumbrances) on such assets or Capital Stock upon the occurrence of any
contingency (other than pursuant to an “equal and ratable” clause contained in
any agreement governing Indebtedness).

“Unencumbered Assets NOI”: for any period, Unencumbered Property NOI, plus (a)
75% of management fee revenues earned by Kimco and its Wholly Owned Subsidiaries
in respect of properties owned by any Noncontrolled Entity, plus (b) the sum of
dividend and interest income from unencumbered marketable securities and
unencumbered mezzanine and mortgage loan receivables; provided that management
fee revenues earned in respect of properties owned by any Noncontrolled Entity,
dividend and interest income from unencumbered mezzanine loan receivables and
Unencumbered Assets NOI attributable to assets located outside of the United
States or to assets owned by Entities not organized in and having principal
offices in the United States shall not be taken into account to the extent the
sum of all such items exceeds 25% of Unencumbered Assets NOI for the applicable
period.

“Unencumbered Properties”: (a) Properties wholly owned by Kimco or by a Wholly
Owned Subsidiary (or in which Kimco or a Wholly Owned Subsidiary has a leasehold
interest to the extent eligible pursuant to clause (b) of the second sentence of
the definition of the term “Unencumbered Property NOI”), as to which Kimco has
control, which Properties are unencumbered (including freedom from restrictions,
whether on the Property itself or the entity holding such Property, on pledging
such Property or the stock, limited liability company interests, partnership
interests, or other ownership interests of any Person having an ownership
interest in such Property as collateral or selling such

21

 

--------------------------------------------------------------------------------

 

Property), and (b) other unencumbered Properties as to which Kimco or a Wholly
Owned Subsidiary owns (directly or through the ownership of an interest in a
Consolidated Entity) a majority of the equity interests or has a leasehold
interest, as above, and has the power to direct acquisition, disposition,
financing, and other major property decisions (which shall not include
Properties owned by or through Noncontrolled Entities); provided that no such
Property shall be treated as an Unencumbered Property at any time during which
any Person (other than Kimco) having any direct or indirect ownership interest
in such Property (a “Property Owner”) has any Indebtedness or has any obligation
or liability, whether primary, secondary, direct, indirect, fixed, contingent,
or otherwise (including as a guarantor or other surety or accommodation party,
as the general partner of a partnership that has Recourse Indebtedness, under
applicable law, or otherwise) in respect of any Indebtedness (an “Obligated
Property Owner”), unless at such time each such Obligated Property Owner is a
Wholly Owned Subsidiary of Kimco and a Subsidiary Guarantor pursuant to an
effective Subsidiary Guarantee.

“Unencumbered Property NOI”: for any period, Property NOI for such period of
Unencumbered Properties owned by Kimco or a Wholly Owned Subsidiary and the
percentage equal to Kimco’s Ownership Percentage interest in the applicable
Property of Property NOI for such period of other Unencumbered Properties, in
each case net of (x) management fees of 3% of revenues and (y) replacement
reserves of $0.15 per square foot per annum (pro-rated for the applicable Test
Period) of gross leasable area, from Unencumbered Properties. For the purpose of
determining Unencumbered Property NOI, (a) no property owned by any
Noncontrolled Entity shall be included and (b) leasehold positions will be
eligible if (i) with respect to the lease term, either (x) more than 25 years
remains in such lease term or (y) such lease term is renewable in the sole
discretion of Kimco for one or more successive periods aggregating (together
with the remaining current lease term) more than 25 years so long as, in the
case of this clause (y), periodic rent increases shall be at levels comparable
to those that are customarily applicable to leases having initial terms in
excess of 25 years, and (ii) such leasehold position is mortgageable and the
terms of the lease include customary secured lender protections (including that
(A) the lessor shall notify any holder of a security interest in such leasehold
interest of the occurrence of any default by the lessee under such lease and
shall afford such holder the right to cure such default, and (B) in the event
that such lease is terminated, such holder shall have the option to enter into a
new lease having terms substantially identical to those contained in the
terminated lease).

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, and if
acceptable to the Issuing Lender in its sole discretion, as the same may be
amended or revised from time to time.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Cash and Cash Equivalents”: as of any date of determination, the
sum of (a) the Dollar Equivalent of the aggregate amount of Unrestricted cash
then held by Kimco or any of the Consolidated Entities and (b) the Dollar
Equivalent of the aggregate amount of Unrestricted Cash Equivalents (valued at
the lower of cost and fair market value) then held by Kimco or any of the
Consolidated Entities. As used in this definition, “Unrestricted” means, with
respect to any asset, the circumstance that such asset is not subject to any
Liens or claims of any kind in favor of any Person.

“Unsecured Debt”: all Indebtedness which is not secured by a Lien on any income,
Capital Stock, property or asset; provided that Unsecured Debt shall not include
any Indebtedness included in the calculation of Total Priority Indebtedness.

 

22

 

--------------------------------------------------------------------------------

 

“Wholly Owned Subsidiary”: any entity all of the capital stock of which and any
and all equivalent ownership interests of which (other than directors’
qualifying shares required by law) are owned by Kimco directly or indirectly
through one or more Wholly Owned Subsidiaries.

“Yen” or “¥”: the lawful money of Japan.

 

SECTION 1.2

Other Definitional Provisions; Interpretation.

(a)            Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any other Loan Document
or any certificate or other document made or delivered pursuant hereto or
thereto.

(b)            Without limiting Section 1.3, as used herein and in any other
Loan Document, and any certificate or other document made or delivered pursuant
hereto or thereto, accounting terms relating to Kimco and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

(c)            The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Article, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(d)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(e)            Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(f)            The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.

(g)            The word “will” shall be construed to have the same meaning and
effect as the word “shall”.

(h)            Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, and (iii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.3

Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Kimco notifies the Administrative Agent that
Kimco requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Kimco that the Required Lenders request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is

23

 

--------------------------------------------------------------------------------

 

given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

SECTION 1.4

Exchange Rates.

(a)            Not later than 12:00 noon, New York City time, three (3) Business
Days prior to each Calculation Date beginning with the date that is the earlier
of the date on which the initial Alternate Currency Borrowing is made or the
initial Letter of Credit denominated in an Alternative Currency is issued, as
the case may be, the Administrative Agent shall determine the Exchange Rate as
of such Calculation Date with respect to each relevant Alternate Currency. The
Exchange Rates so determined shall become effective on the relevant Calculation
Date, shall remain effective until the next succeeding Calculation Date, and
shall for all purposes of this Agreement (other than Section 2.2, Section 10.20,
or any other provision expressly requiring the use of a current Exchange Rate)
be the Exchange Rates employed in converting any amounts between dollars and any
Alternate Currency.

(b)            Not later than 5:00 p.m., New York City time, on each Calculation
Date, the Administrative Agent shall determine the aggregate amount of the
Dollar Equivalents of the principal amounts of Alternate Currency Loans or L/C
Obligations then outstanding (after giving effect to any Alternate Currency
Loans made or repaid on such date or any L/C Obligations incurred or repaid on
such date). The Administrative Agent shall determine the aggregate amount of the
Dollar Equivalent of all other amounts denominated in an Alternate Currency at
the applicable time provided for its making such determination pursuant to this
Agreement (and such determinations shall be conclusive and binding on the
parties hereto in the absence of manifest error).

ARTICLE II

 

THE LOANS

 

SECTION 2.1

Competitive Bid Procedure.

(a)            Subject to the terms and conditions set forth herein, from time
to time during the Commitment Period, Kimco may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans denominated in Dollars in an aggregate principal amount
outstanding at any time not to exceed fifty percent (50%) of the aggregate
Revolving Commitments; provided that after giving effect thereto the sum of the
total Revolving Exposure of all the Lenders plus the aggregate principal amount
of outstanding Competitive Loans shall not exceed the total Revolving
Commitments. Competitive Loans shall not be available in any Alternate Currency.
To request Competitive Bids, Kimco shall notify the Administrative Agent of such
request by telephone (x) in the case of a borrowing of Competitive Loans based
on a Eurocurrency Rate, not later than 11:00 a.m., New York City time, four (4)
Business Days before the date of the proposed borrowing, and (y) in the case of
a borrowing of Fixed Rate Loans, not later than 10:00 a.m., New York City time,
one (1) Business Day before the date of the proposed borrowing; provided that
Kimco may submit up to (but not more than) three (3) Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within two (2)
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by Kimco. Each such telephonic
and written Competitive Bid Request shall specify the following information:

 

24

 

--------------------------------------------------------------------------------

 

(i)             the aggregate amount of the requested Borrowing, which shall be
in Dollars;

 

(ii)

the date of such Borrowing, which shall be a Business Day;

(iii)          whether such Borrowing is to be based on a Eurocurrency Rate or
at a Fixed Rate;

(iv)          the Interest Period to be applicable to such Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;

 

(v)

the date of maturity of such Borrowing; and

(vi)          the location and number of Kimco’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.2(d).

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b)            Each Lender may (but shall not have any obligation to) make one
or more Competitive Bids to Kimco in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy (x) in the
case of a borrowing of a Competitive Loan at a rate based on the Eurocurrency
Rate, not later than 9:30 a.m., New York City time, three (3) Business Days
before the proposed date of such borrowing, and (y) in the case of a borrowing
of a Fixed Rate Loan, not later than 9:30 a.m., New York City time, on the
proposed date of such borrowing. Competitive Bids that do not conform
substantially to the form approved by the Administrative Agent may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
borrowing of a Competitive Loan requested by Kimco) of the Competitive Loan or
Loans that the applicable Lender is willing to make, (ii) the Competitive Bid
Rate or Rates at which such Lender is prepared to make such Loan or Loans
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) and (iii) the Interest Period applicable to each such
Loan and the last day thereof.

(c)            The Administrative Agent shall promptly notify Kimco by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

(d)            Subject only to the provisions of this paragraph, Kimco may
accept or reject any Competitive Bid. Kimco shall notify the Administrative
Agent by telephone, confirmed by telecopy in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid (x) in the case of a Competitive Loan based on a
Eurocurrency Rate, not later than 10:30 a.m., New York City time, three (3)
Business Days before the date of the proposed borrowing, and (y) in the case of
a Fixed Rate Loan, not later than 10:30 a.m., New York City time, on the
proposed date of the borrowing; provided that (i) the failure of Kimco to give
any such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) Kimco shall not accept a Competitive Bid made at a particular Competitive
Bid Rate if Kimco rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by Kimco shall
not exceed the aggregate amount of

25

 

--------------------------------------------------------------------------------

 

the requested borrowing for Competitive Loans specified in the related
Competitive Bid Request, (iv) to the extent necessary to comply with clause
(iii) above, Kimco may accept Competitive Bids at the same Competitive Bid Rate
in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and an integral multiple of
$1,000,000; provided, further, that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by Kimco. A notice given by Kimco pursuant to this paragraph
shall be irrevocable.

(e)            The Administrative Agent shall promptly notify each bidding
Lender by telecopy whether or not its Competitive Bid has been accepted (and, if
so, the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.

(f)            If the entity which is the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to Kimco at least one quarter of an hour earlier than
the time by which the other Lenders are required to submit their Competitive
Bids to the Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.2

Loans; Etc.

 

(a)

Revolving Commitments.

(i)             Subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans (“Revolving Credit Loans”) to
the Borrowers, without double-counting (i.e., amounts advanced by a Lender in
respect of its Tranche A Commitment shall not be counted in reduction of its
Tranche B Commitment, or vice versa) (x) in the case of Lenders with a Tranche A
Commitment, in Dollars only, from time to time during the Commitment Period in
an aggregate principal amount at any one time outstanding which, when added to
such Lender’s Applicable Percentage of the then outstanding Tranche A L/C
Obligations, does not exceed the amount of such Lender’s Tranche A Commitment,
and (y) in the case of Lenders with a Tranche B Commitment, in Dollars or in an
Alternate Currency, from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding the Dollar Equivalent of
which, when added to such Lender’s Applicable Percentage of the then outstanding
Tranche B L/C Obligations, does not exceed the amount of such Lender’s Tranche B
Commitment; provided that no Money Market Loan shall be available in an
Alternate Currency. During the Commitment Period the Borrowers may use the
Revolving Commitments by borrowing, prepaying the Revolving Credit Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. Notwithstanding anything to the contrary contained in this
Agreement, in no event shall, at any time, the sum of the Revolving Exposure of
all of the Lenders plus the aggregate principal amount of outstanding
Competitive Loans exceed the aggregate Revolving Commitments then in effect.

(ii)           Each Revolving Credit Loan shall be made as part of a borrowing
consisting of Revolving Credit Loans made by the Lenders in accordance with
their respective Applicable Percentages of the Tranche A Commitments or the
Tranche B Commitments, as applicable, and to the extent such Revolving Credit
Loan is made shall constitute a use of the Tranche A Commitment or the Tranche B
Commitment, as applicable. Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.1. The failure of any Lender to make
any Loan required to be made by it

26

 

--------------------------------------------------------------------------------

 

shall not relieve any other Lender of its obligations hereunder; provided that
the Revolving Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(iii)          Subject to Section 2.8 and Section 2.10, Revolving Credit Loans
denominated in Dollars may from time to time be Eurocurrency Loans, ABR Loans,
or Money Market Loans or a combination thereof, as determined by the applicable
Borrower and notified to the Administrative Agent in accordance with Sections
2.2(d) and 2.4, provided that no Revolving Credit Loan shall be made as a
Eurocurrency Loan after the day that is one (1) month prior to the Termination
Date. Revolving Credit Loans denominated in an Alternate Currency shall be
composed entirely of Eurocurrency Loans and shall only be made using Tranche B
Commitments. Each Lender at its option may make any Revolving Credit Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement; provided, further, that each applicable Lender shall at all
times comply with the requirements of this Agreement in respect thereto,
including Section 2.12, and no Lender shall make any such election if and to the
extent the same would cause the applicable Borrower to increase its payment
obligations hereunder. Subject to Section 2.8 and Section 2.10, any Competitive
Loan may from time to time be a Eurocurrency Loan or a Fixed Rate Loan as the
applicable Borrower may request in accordance with Section 2.1.

(b)            Notes. The Revolving Credit Loans made by each Lender shall be
evidenced by a promissory note executed and delivered by the applicable Borrower
at the request of such Lender, substantially in the form of Exhibit B-1, with
appropriate insertions as to payee and date (a “Revolving Credit Note”), payable
to the order of such Lender in a principal amount equal to the aggregate unpaid
principal amount of all Revolving Credit Loans made by such Lender. The
Competitive Loans made by each Lender shall be evidenced by a promissory note
executed and delivered by Kimco at the request of such Lender, substantially in
the form of Exhibit B-2, with appropriate insertions as to payee and date (a
“Competitive Loan Note”), payable to the order of such Lender. Each Lender is
hereby authorized to record, as applicable, the date, Type and amount of each
Revolving Credit Loan or Competitive Loan made by such Lender, each continuation
thereof, each conversion of all or a portion thereof to another Type, the date
and amount of each payment or prepayment of principal thereof and, in the case
of Fixed Rate Loans and Eurocurrency Loans, the length of each Interest Period
with respect thereto and, in the case of Money Market Loans, the Money Market
Loan Maturity Date with respect thereto, on the schedule (including any
continuation thereof) annexed to and constituting a part of its Revolving Credit
Note or Competitive Loan Note, as the case may be, and any such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded; provided that the failure by any Lender to make any such recordation
or any error in such recordation shall not affect the obligations of any
Borrower under this Agreement or the Notes.

(c)            Repayment of Loans. Kimco shall pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable to such Loan.
Each Borrower shall repay all then outstanding Revolving Credit Loans and
Competitive Loans made to such Borrower on the Termination Date (or, if earlier,
the applicable Money Market Loan Maturity Date in respect of a Money Market
Loan) to the Administrative Agent for the account of each Lender in the currency
in which such Loan was made.

(d)            Procedure for Borrowing Revolving Credit Loans. The Borrowers may
borrow Revolving Credit Loans during the Commitment Period on any Business Day,
provided that the applicable Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, (i) three (3) Business Days (or, in the
case of any requested Borrowing in an Alternate Currency, four (4) Business
Days) prior

27

 

--------------------------------------------------------------------------------

 

to the requested Borrowing Date, if all or any part of the requested Revolving
Credit Loans are to be initially Eurocurrency Loans, (ii) two (2) Business Days
prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be initially Money Market Loans, or (iii) one (1)
Business Day prior to the requested Borrowing Date, otherwise), specifying (A)
the aggregate amount to be borrowed, (B) whether the amount to be borrowed will
use the Tranche A Commitments or the Tranche B Commitments or, if a combination
thereof, indicating the respective amounts thereof, (C) the requested Borrowing
Date and, in the case of each Money Market Loan, the requested Money Market Loan
Maturity Date, (D) whether the borrowing is to be of Eurocurrency Loans, ABR
Loans, Money Market Loans or a combination thereof, (E) if a Eurocurrency Loan,
the currency of such requested Revolving Credit Loan (which must be Dollars in
the case of Revolving Credit Loans using the Tranche A Commitments), and (F) if
the borrowing is to be entirely or partly of Eurocurrency Loans the respective
amounts of each such Type of Revolving Credit Loan and the respective lengths of
the initial Interest Periods therefor. Each borrowing under the Revolving
Commitments shall be in an amount equal to (i) in the case of ABR Loans,
$5,000,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $5,000,000, such lesser amount)
and (ii) in the case of Eurocurrency Loans or Money Market Loans, $5,000,000or a
whole multiple of $100,000 in excess thereof or the Dollar Equivalent in an
Alternate Currency, in each case subject to Section 2.2(e). Upon receipt of any
such notice from the applicable Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each such borrowing available to the Administrative Agent for the
account of the applicable Borrower at the office of the Administrative Agent
specified in Section 10.2 prior to 1:00 P.M., New York City time (or (i) in the
case of Money Market Loans having a Money Market Loan Maturity Date of six (6)
days or less from the relevant Borrowing Date, 3:00 P.M., New York City time and
(ii) in the case of an Alternate Currency Borrowing, local time for the
principal market of such currency), on the Borrowing Date requested by the
applicable Borrower in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the applicable Borrower by the
Administrative Agent crediting the account of the applicable Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent. In no event may the number of Money Market Loans requested
in any calendar month exceed six (6). In no event may the number of Money Market
Loans requested in any calendar year exceed twenty-four (24).

(e)            Tranches. Notwithstanding anything to the contrary in this
Agreement, all borrowings, prepayments, conversions and continuations of
Revolving Credit Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, (i) the aggregate principal amount of the
Revolving Credit Loans comprising each Tranche of Tranche A Loans and each
Tranche of Tranche B Loans shall be equal to $5,000,000 or a whole multiple of
$100,000 in excess thereof or the Dollar Equivalent in an Alternate Currency,
and (ii) there shall be no more than fifteen (15) Eurocurrency Tranches
outstanding at any one time.

(f)            Termination or Reduction of Revolving Commitments. Kimco shall
have the right, upon not less than three (3) Business Days’ irrevocable notice
to the Administrative Agent (which shall promptly notify each Lender thereof),
to terminate the Revolving Commitments or, from time to time, to reduce the
amount of the Tranche A Commitments and/or the Tranche B Commitments (as
designated by Kimco); provided that no such termination or reduction shall be
permitted if, after giving effect thereto and to any payments of the Revolving
Credit Loans made on the effective date thereof, (i) the sum of the Tranche A
Exposure of all the Lenders would exceed the Tranche A Commitments of all the
Lenders, (ii) the sum of the Tranche B Exposure of all the Lenders would exceed
the Tranche B Commitments of all the Lenders, (iii) the sum of the Revolving
Exposure, plus the aggregate principal amount of the Competitive Loans then
outstanding, would exceed the total Revolving Commitments then in effect or (iv)
the Available Commitment of any Lender would be less than zero. Any such
reduction

28

 

--------------------------------------------------------------------------------

 

shall be in an amount equal to $50,000,000 or a whole multiple of $10,000,000 in
excess thereof and shall reduce permanently the Revolving Commitments then in
effect.

 

SECTION 2.3

Prepayments.

(a)            Optional. Each Borrower may at any time and from time to time
prepay the Revolving Credit Loans of such Borrower (subject, in the case of
Eurocurrency Loans and Money Market Loans to compliance with the terms of
Section 2.2(e) and Section 2.13), in whole or in part, without premium or
penalty, upon irrevocable notice to the Administrative Agent, specifying the
date and amount of prepayment and whether the prepayment is of Tranche A Loans,
Tranche B Loans, Eurocurrency Loans, ABR Loans, Money Market Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Kimco may not prepay any Competitive Loan without the prior consent of the
relevant Lender(s) thereof. Upon receipt of any notice of prepayment, the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 2.13. Subject to Section 2.2(e), partial prepayments shall be in an
aggregate principal amount of $5,000,000 (or, in the case of prepayments of any
Alternate Currency Loans, the Dollar Equivalent of $5,000,000 at the time of
such prepayment) or a whole multiple of $1,000,000 (or, in the case of
prepayments of any Alternate Currency Loans, the Dollar Equivalent of $1,000,000
at the time of such prepayment) in excess thereof (or, if less, the aggregate
outstanding principal amount of the Revolving Credit Loans).

(b)            Mandatory. If, on any Calculation Date, for any reason, the sum
of any Lender’s Revolving Exposure plus the aggregate principal amount of its
Competitive Loans then outstanding exceeds one hundred five percent (105%) of
such Lender’s Revolving Commitment, then one or more of the Borrowers shall
promptly prepay such Lender’s Loans (or if no Loans are outstanding, cash
collateralize Letters of Credit (in the manner provided in Article VIII), if
any, which shall then be treated solely for purposes of this paragraph as no
longer outstanding to the extent so cash collateralized) in an aggregate amount
sufficient such that, after giving effect thereto, the sum of such Lender’s
Revolving Exposure plus the aggregate principal amount of its Competitive Loans
then outstanding does not exceed one hundred percent (100%) of such Lender’s
Revolving Commitment.

 

SECTION 2.4

Conversion and Continuation Options.

(a)            The applicable Borrower may elect from time to time to convert
Eurocurrency Loans to ABR Loans, by giving the Administrative Agent at least two
(2) Business Days’ prior irrevocable notice of such election, provided that any
such conversion of Eurocurrency Loans may only be made on the last day of an
Interest Period with respect thereto. The applicable Borrower may elect from
time to time to convert ABR Loans to Eurocurrency Loans by giving the
Administrative Agent at least three (3) Business Days’ prior irrevocable notice
of such election. Any such notice of conversion to Eurocurrency Loans shall
specify the length of the initial Interest Period or Interest Periods therefor.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each affected Lender thereof. All or any part of the outstanding Eurocurrency
Loans and ABR Loans may be converted as provided herein, provided that (i) no
Loan may be converted into a Eurocurrency Loan when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion that such a conversion
is not appropriate, (ii) any such conversion may only be made if, after giving
effect thereto, Section 2.2(e) would not be contravened, and (iii) no Revolving
Credit Loan may be converted into a Eurocurrency Loan after the date that is one
(1) month prior to the Termination Date.

 

29

 

--------------------------------------------------------------------------------

 

(b)            Any Eurocurrency Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
applicable Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan may be continued as such (i)
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion that such a continuation is not appropriate, (ii) if, after giving
effect thereto, Section 2.2(e) would be contravened, or
(iii) after the date that is one month prior to the Termination Date, and
provided, further, that if such Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any notice pursuant to this Section 2.4(b), the Administrative Agent shall
promptly notify each Lender thereof.

(c)            Notwithstanding anything herein to the contrary, Sections 2.4(a)
and (b) shall not apply to Competitive Loans, which may not be converted or
continued.

 

SECTION 2.5

Fees.

(a)            Kimco agrees to pay to the Administrative Agent, for the account
of each Lender, a facility fee at a per annum rate for the period from and
including the first day of the Commitment Period to but excluding the
Termination Date, computed at the Facility Fee Rate on the daily amount of the
Revolving Commitment of such Lender, whether used or unused; provided that if
such Lender continues to have any Revolving Exposure or outstanding Competitive
Loans after its Revolving Commitment terminates, then such facility fee shall
continue to accrue at the Facility Fee Rate on the average daily amount of such
Lender’s Revolving Exposure and Competitive Loans from and including the date on
which its Revolving Commitment terminates to but excluding the date on which
such Lender ceases to have any Revolving Exposure or outstanding Competitive
Loans. Accrued facility fees shall be payable in arrears on the last Business
Day of each calendar quarter and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.

(b)            Kimco shall pay to the Administrative Agent and Bank of America,
N.A., for their respective own accounts (as applicable), and, to the extent
mutually agreed upon by the Administrative Agent, Bank of America, N.A. and the
Lenders, for the account of the Lenders, the fees in the amounts and on the
dates previously agreed to in writing by Kimco pursuant to the Fee Letter.

 

SECTION 2.6

Interest Rates and Payment Dates.

(a)            Each Eurocurrency Loan (other than Competitive Loans) shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.

(b)            Each ABR Loan shall bear interest at a rate per annum equal to
the ABR plus the Applicable Margin.

(c)            Each Money Market Loan shall bear interest at a rate per annum
equal to the Money Market Rate applicable thereto plus the Applicable Margin.

 

30

 

--------------------------------------------------------------------------------

 

(d)            Each Competitive Loan (other than a Fixed Rate Loan) shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus (or minus,
as applicable) the Margin applicable thereto. Each Fixed Rate Loan shall bear
interest at the Fixed Rate applicable thereto.

(e)            If all or a portion of (i) the principal amount of any Revolving
Credit Loan, Money Market Loan or Competitive Loan, (ii) any interest payable
thereon or (iii) any fee or other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum which is (x) in the case
of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.6 plus 2% or (y) in the
case of any overdue interest, fee or other amount, the rate described in Section
2.6(b) plus 2%, in each case from the date of such non-payment to the date on
which such amount is paid in full (as well after as before judgment).

(f)            Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to Section 2.6(e) shall be
payable from time to time on demand.

 

SECTION 2.7

Computation of Interest and Fees.

(a)            Facility fees and interest (other than interest calculated on the
basis of the Prime Rate or with respect to Eurocurrency Loans denominated in
Sterling) shall be calculated on the basis of a 360-day year for the actual days
elapsed. Interest calculated on the basis of the Prime Rate or with respect to
Eurocurrency Loans denominated in Sterling shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the applicable
Borrowers and the Lenders of each determination of a Eurocurrency Rate or Money
Market Rate. Any change in the interest rate on a Revolving Credit Loan (or a
Competitive Loan subject to Section 2.10) resulting from a change in the ABR
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the applicable Borrowers and the Lenders of the effective date and the
amount of each such change in interest rate.

(b)            Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate with respect to any Eurocurrency Loan.

 

SECTION 2.8

Inability to Determine Interest Rate.

If prior to the first day of any Interest Period:

(a)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period; or

(b)            the Administrative Agent shall have received notice from the
Required Lenders (or, in the case of a Competitive Loan, the Lender that is
required to make such Competitive Loan) that the Eurocurrency Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) (as conclusively certified by such Lenders
or Lender, as

31

 

--------------------------------------------------------------------------------

 

the case may be) of making or maintaining their affected Revolving Credit Loans
(or its Competitive Loan) during such Interest Period;

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the Lenders as soon as practicable thereafter. If such notice is
given, (i) any Eurocurrency Loans (other than Competitive Loans) requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (ii)
any Revolving Credit Loans that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be (x) converted to or
continued as ABR Loans, or (y) if such Revolving Credit Loan is in an Alternate
Currency, such Eurocurrency Loan shall be repaid on the last day of the Interest
Period applicable thereto, unless the relevant Borrower requests an ABR
Borrowing in Dollars in lieu of such Eurocurrency Borrowing at least one
Business Day prior to the last day of such Interest Period, (iii) any
outstanding Eurocurrency Loans (other than Competitive Loans) shall be (x)
converted, on the first day of such Interest Period, to ABR Loans, or (y) if
such Eurocurrency Loan is in an Alternate Currency, such Eurocurrency Loan shall
be repaid on the last day of the Interest Period applicable thereto, unless the
relevant Borrower requests an ABR Borrowing in Dollars in lieu of such
Eurocurrency Borrowing at least one Business Day prior to the last day of such
Interest Period, and (iv) any request by Kimco for a Competitive Loan (other
than a Fixed Rate Loan) shall be ineffective; provided that if the circumstances
giving rise to such notice do not affect all the Lenders, then requests by Kimco
for such Competitive Loans may be made to the Lenders that are not affected
thereby. Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans shall be made or continued as such, nor shall any
Borrower have the right to convert any other Revolving Credit Loans to
Eurocurrency Loans.

 

SECTION 2.9

Pro Rata Treatment and Payments.

(a)            Each borrowing by any Borrower of Revolving Credit Loans using
the Tranche A Commitments or the Tranche B Commitments, as applicable, each
payment by any Borrower on account of any fees hereunder and any reduction of
the Tranche A Commitments or Tranche B Commitments, as applicable, shall be made
pro rata according to the respective Applicable Percentages of the Lenders. Each
payment (including each prepayment) by any Borrower on account of principal of
and interest on the Tranche A Loans or Tranche B Loans, as applicable, shall be
made pro rata according to the respective outstanding principal amounts of the
Tranche A Loans or Tranche B Loans, as applicable, then held by the Lenders in
the currency in which such Revolving Credit Loan was made. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed Letter of Credit drawings,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Letter of Credit drawings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed Letter of Credit drawings then due to such parties. All payments
(including prepayments) to be made by the Borrowers hereunder and under the
Notes, whether on account of principal, interest, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 12:00 Noon, New
York City time, or, if the payment is due in an Alternate Currency, local time
for the principal market of such currency, on the due date thereof to the
Administrative Agent, for the account of the applicable Lenders, at (x) in the
case of payments due in Dollars the Administrative Agent’s office specified in
Section 10.2 in immediately available funds and (y) in the case of payments due
in an Alternate Currency, to such office as the Administrative Agent may
hereafter specify by notice to the Borrowers. It is understood that, if any
payment of principal is made on any day in accordance with the preceding
sentence, no interest shall accrue on such day in respect of such principal. The
Administrative Agent shall distribute such payments to the applicable Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on Eurocurrency Loans) becomes due and payable on a day other than
a Business

32

 

--------------------------------------------------------------------------------

 

Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a Eurocurrency
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day (and, with respect
to any such payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

(b)            Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.9(b) shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans hereunder, on demand, from the applicable
Borrower.

 

SECTION 2.10

Illegality.

Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Lender to make or maintain Eurocurrency Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurocurrency Loans, to continue Eurocurrency Loans as such, or to convert
ABR Loans to Eurocurrency Loans shall forthwith be cancelled, (b) such Lender’s
Revolving Credit Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law and
(c) such Lender’s Competitive Loans then outstanding as Eurocurrency Loans, if
any, shall, if required by law, be converted automatically to ABR Loans. If any
such conversion of a Eurocurrency Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the applicable
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.13.

 

SECTION 2.11

Requirements of Law.

(a)            If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Effective Date:

(i)             shall subject any Lender or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Note, any Letter of Credit
(or any participation therein) or any Application or any Eurocurrency Loan,
Money Market Loan or Fixed Rate Loan made by it, or change the basis of taxation
of payments to such Lender or the Issuing Lender in respect thereof (except

33

 

--------------------------------------------------------------------------------

 

in each case for Non-Excluded Taxes covered by Section 2.12 and changes in the
rate of tax on the overall net income of such Lender or the Issuing Lender);

(ii)           shall impose, modify or hold applicable any reserve (except to
the extent that such reserve is specifically subject to Section 2.11(c)),
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any relevant
office of such Lender which is not otherwise included in the determination of
the Eurocurrency Rate, the Money Market Rate or the Fixed Rate; or

 

(iii)

shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
the Issuing Lender, by an amount which such Lender or the Issuing Lender, as the
case may be, deems to be material, of making, converting into, continuing or
maintaining Eurocurrency Loans, Money Market Loans or Fixed Rate Loans or
issuing or participating in Letters of Credit or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, (x) each Borrower shall
promptly pay such Lender or the Issuing Lender, upon its demand, any additional
amounts necessary to compensate such Lender or the Issuing Lender, as the case
may be, for such increased cost or reduced amount receivable solely with respect
to such Borrower’s Loans and Letters of Credit and (y) the Borrowers agree,
jointly and severally, to pay such Lender or the Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or the
Issuing Lender, as the case may be, for such increased cost or reduced amount
receivable with respect to this Agreement or the Revolving Commitments generally
and not solely with respect to any particular Borrower’s Loans and Letters of
Credit. If any Lender or the Issuing Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.11(a), it shall promptly notify
the Borrowers, through the Administrative Agent, of the event by reason of which
it has become so entitled, provided that such amounts shall be no greater than
amounts that such Lender or the Issuing Lender is generally charging other
borrowers or account parties on loans or letters of credit (as the case may be)
similarly situated to the Borrowers.

(b)            If any Lender or the Issuing Lender shall have determined that
the application of any Requirement of Law regarding capital adequacy or
compliance by such Lender or the Issuing Lender or any corporation controlling
such Lender or the Issuing Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority does or shall have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under any Letter of Credit to a level below that
which such Lender or the Issuing Lender or such corporation could have achieved
but for such application or compliance (taking into consideration such Lender’s
or the Issuing Lender’s or such corporation’s policies with respect to capital
adequacy and such Lender’s or the Issuing Lender’s treatment of its Revolving
Commitments and Letters of Credit for internal purposes as of the date on which
it became a party hereto) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender or the Issuing Lender to
the Borrowers (with a copy to the Administrative Agent) of a written request
therefor (setting forth in reasonable detail the basis for such request), (i)
each Borrower shall pay to such Lender or the Issuing Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such corporation, as the case may be, for such reduction
solely with respect to such Borrower’s Loans and Letters of Credit and (ii) the
Borrowers shall, jointly and severally, pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such corporation, as the case may be, for
such reduction with respect to this Agreement or the Revolving Commitments
generally and not solely with respect to any particular Borrower’s Loans and
Letters of Credit.

 

34

 

--------------------------------------------------------------------------------

 

(c)            Each Borrower agrees to pay to each Lender which requests
compensation under this Section 2.11(c) (by notice to such Borrower), on the
last day of each Interest Period with respect to any Eurocurrency Loan made by
such Lender to such Borrower, so long as such Lender shall be required to
maintain reserves against “Eurocurrency liabilities” under Regulation D of the
Board (or, so long as such Lender may be required by the Board or by any other
Governmental Authority to maintain reserves against any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurocurrency Loans is determined as provided in this Agreement or against any
category of extensions of credit or other assets of such Lender which includes
any Eurocurrency Loans), an additional amount (determined by such Lender and
notified to such Borrower) representing such Lender’s calculation or, if an
accurate calculation is impracticable, reasonable estimate (using such
reasonable means of allocation as such Lender shall determine) of the actual
costs, if any, incurred by such Lender during such Interest Period, as a result
of the applicability of the foregoing reserves to such Eurocurrency Loans, which
amount in any event shall not exceed the product of the following for each day
of such Interest Period:

(i)             the principal amount of the Eurocurrency Loans made by such
Lender to which such Interest Period relates and outstanding on such day; and

(ii)           the difference between (x) a fraction the numerator of which is
the Eurocurrency Rate (expressed as a decimal) applicable to such Eurocurrency
Loan, and the denominator of which is one (1) minus the maximum rate (expressed
as a decimal) at which such reserve requirements are imposed by the Board or
other Governmental Authority on such date minus (y) such numerator; and

(iii)          a fraction the numerator of which is one (1) and the denominator
of which is 360.

Any Lender which gives notice under this Section 2.11(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the applicable Borrower) in the event such Lender is no longer required to
maintain such reserves or the circumstances giving rise to such notice shall
otherwise cease to exist.

(d)            A certificate as to any additional amounts payable pursuant to
this Section 2.11 submitted by any Lender, through the Administrative Agent, to
the Borrowers shall be conclusive in the absence of manifest error. The
agreements in this Section 2.11 shall survive the termination of this Agreement,
the expiration, cancellation, or other termination of the Letters of Credit, and
the payment of the Revolving Credit Loans, the Competitive Loans and all other
amounts payable hereunder (the date on which all of the foregoing shall have
occurred, the “Final Date”), until the first anniversary of the Final Date.
Notwithstanding anything contained in this Section 2.11, no Borrower shall be
obligated to pay any greater amounts than such Lender(s) or Issuing Lender(s) is
(are) generally charging other borrowers or account parties on loans or letters
of credit (as the case may be) similarly situated to the Borrowers.

 

SECTION 2.12

Taxes.

(a)            All payments made by any Borrower under this Agreement and the
Notes shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent, the Issuing Lender or any Lender as
a result of a present or former connection between the Administrative Agent, the
Issuing Lender or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent, the Issuing Lender

35

 

--------------------------------------------------------------------------------

 

or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or the Notes). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent, the Issuing Lender or any Lender hereunder
or under the Notes, the amounts so payable to the Administrative Agent, the
Issuing Lender or such Lender shall be increased to the extent necessary to
yield to the Administrative Agent, the Issuing Lender or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
Notes; provided that for the avoidance of doubt no Borrower shall be required to
increase any such amounts payable to any Lender if such Lender fails to comply
with the requirements of Section 2.12(b) or 2.12(c), as applicable. Whenever any
Non-Excluded Taxes are payable by any Borrower, as promptly as possible
thereafter such Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender or the Issuing Lender, as the case may
be, a certified copy of an original official receipt received by such Borrower
showing payment thereof. If any Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Borrower shall indemnify the Administrative Agent, the Issuing
Lender and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Lender or any Lender as
a result of any such failure. The agreements in this Section 2.12(a) shall
survive the termination of this Agreement, the expiration, cancellation, or
other termination of the Letters of Credit, and the payment of the Revolving
Credit Loans, the Competitive Loans and all other amounts payable hereunder.

(b)            Each Lender (or Transferee) that is not a citizen or resident of
the United States of America, a corporation, partnership or other entity created
or organized in or under the laws of the United States of America or any state
thereof, or any estate or trust that is subject to federal income taxation
regardless of the source of its income (a “Non-U.S. Lender”) shall deliver (on
or prior to the Effective Date in the case of any such Person that is a Lender
as of the Effective Date) to the Borrowers and the Administrative Agent (or, in
the case of a Participant, to the Lender from which the related participation
shall have been purchased) two copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN, an annual certificate representing under penalty of
perjury that such Non-U.S. Lender is not a “bank” for purposes of Section 881(c)
of the Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of any Borrower and is not a controlled foreign
corporation related to any Borrower (within the meaning of Section 864(d)(4) of
the Code)), properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrowers under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, (i) each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender and (ii) each Non-U.S. Lender shall deliver any and all
other documentation reasonably requested by the Borrowers from time to time so
as to provide a complete (or the greatest extent possible) exemption from U.S
federal withholding tax and any other jurisdiction’s withholding tax on any and
all payments under this Agreement and the other Loan Documents. Each Non-U.S.
Lender shall promptly notify the applicable Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to such Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this Section 2.12(b), a Non-U.S. Lender shall not be required to deliver any
form pursuant to this Section 2.12(b) that such Non-U.S. Lender is not legally
able to deliver.

 

36

 

--------------------------------------------------------------------------------

 

(c)            Each Lender (or Transferee) that is not a Non-U.S. Lender (a
“U.S. Lender”) shall deliver (on or prior to the Effective Date in the case of
any such Person that is a Lender as of the Effective Date) to the Borrowers and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of U.S.
Internal Revenue Service Form W-9 or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such U.S. Lender.
Such form shall be delivered by each U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, (i) each U.S. Lender shall deliver such form promptly upon the
obsolescence or invalidity of any form previously delivered by such U.S. Lender
and (ii) each U.S. Lender shall deliver any and all other documentation
reasonably requested by the Borrowers from time to time so as to provide a
complete (or the greatest extent possible) exemption from U.S. federal
withholding tax and any other jurisdiction’s withholding tax on any and all
payments under this Agreement and the other Loan Documents. Notwithstanding any
other provision of this Section 2.12(c), a U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.12(c) that such U.S. Lender is not
legally able to deliver.

 

SECTION 2.13

Indemnity.

Each Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense (including post-judgment expenses) which such Lender
may sustain or incur as a consequence of (a) default by such Borrower in making
a borrowing of Eurocurrency Loans, Money Market Loans or Fixed Rate Loans or in
the conversion into or continuation of Eurocurrency Loans after such Borrower
has given a notice requesting or accepting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, or (c) the making of a prepayment or conversion of
Eurocurrency Loans, Money Market Loans or Fixed Rate Loans on a day which is not
the last day of an Interest Period or the Money Market Loan Maturity Date, as
the case may be, with respect thereto. Such indemnification may, at the option
of any Lender, include an amount equal to the excess, if any, of (i) the amount
of interest which would have accrued on the amount so prepaid or converted, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the relevant Interest Period or the relevant Money Market Loan Maturity Date, as
the case may be (or proposed Interest Period or proposed Money Market Loan
Maturity Date, as the case may be), in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin or Margin) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank Eurocurrency market or other relevant market. This covenant shall
survive the termination of this Agreement, the expiration, cancellation, or
other termination of the Letters of Credit, and the payment of the Revolving
Credit Loans, the Competitive Loans and all other amounts payable hereunder,
until the first anniversary of the Final Date.

 

SECTION 2.14

Change of Lending Office.

Each Lender and each Transferee agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.10, 2.11 or 2.12 with respect to such
Lender or Transferee, it will, if requested by any Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender or Transferee)
to designate another lending office for any Revolving Credit Loans or
Competitive Loans affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender or Transferee, cause such Lender or
Transferee and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and

37

 

--------------------------------------------------------------------------------

 

provided, further, that nothing in this Section 2.14 shall affect or postpone
any of the obligations of any Borrower or the rights of any Lender or Transferee
pursuant to Sections 2.10, 2.11 and 2.12.

 

SECTION 2.15

Replacement of Lenders under Certain Circumstances.

Kimco shall be permitted to replace any Lender which (a) requests reimbursement
for amounts owing pursuant to Section 2.11 or 2.12, (b) is affected in the
manner described in Section 2.10 and as a result thereof any of the actions
described in Section 2.10 is required to be taken or (c) defaults in its
obligation to make Revolving Credit Loans hereunder, with a replacement bank or
other financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the Borrowers
shall repay (or the replacement bank or institution shall purchase, at par) all
Revolving Credit Loans and other amounts (other than Competitive Loans) owing to
such replaced Lender prior to the date of replacement, (iv) the applicable
Borrowers shall be liable to such replaced Lender under Section 2.13 if any
Eurocurrency Loan, Money Market Loan or Fixed Rate Loan owing to such replaced
Lender shall be prepaid (or purchased) other than on the last day of the
Interest Period or the Money Market Loan Maturity Date, as the case may be,
relating thereto, (v) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such replacement, shall be satisfactory
to the Administrative Agent and the Issuing Lender, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that Kimco shall be obligated to pay the registration and
processing fee referred to therein), (vii) the replaced Lender shall (except as
provided in the following clause (ix)) be released from its obligations under
this Agreement, (viii) until such time as such replacement shall be consummated,
the applicable Borrowers shall pay all additional amounts (if any) required
pursuant to Section 2.11 or 2.12, as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights which any Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender if it defaulted in its obligation to make Revolving Credit Loans
hereunder.

 

SECTION 2.16

Additional Reserve Costs.

(a)            If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, in respect of any of such Lender’s
Alternate Currency Loans, such Lender may require the applicable Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Alternate Currency Loans (to the extent such Loans were made to such Borrower)
subject to such requirements, additional interest on such Alternate Currency
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Alternate Currency Loan.

(b)            Any additional interest owed pursuant to paragraph (a) above
shall be determined by the relevant Lender, which determination shall be
conclusive absent manifest error, and notified (which notice shall show the
basis for the calculation of such additional interest) to the applicable
Borrower (with a copy to the Administrative Agent) at least five Business Days
before each date on which interest is payable for the relevant Alternate
Currency Loan, and such additional interest so notified by such Lender shall be
payable to the Administrative Agent for the account of such Lender on each date
on which interest is payable for such Alternate Currency Loan. Notwithstanding
anything contained in this Section 2.16, no Borrower shall be obligated to pay
any greater amounts than such Lender(s) is (are) generally charging other
borrowers on loans similarly situated to the Borrowers.

 

38

 

--------------------------------------------------------------------------------

 

ARTICLE III

 

LETTERS OF CREDIT

 

SECTION 3.1

L/C Commitment.

(a)            Subject to the terms and conditions hereof, the Issuing Lender,
in reliance on the agreements of the Lenders set forth in Section 3.4(a), agrees
to issue Letters of Credit for the account of any Borrower on any Business Day
during the Commitment Period other than the last ten (10) Business Days thereof
in such form as may be acceptable from time to time to the Issuing Lender;
provided that the Issuing Lender shall not issue any Letter of Credit if, after
giving effect to such issuance, (i) the sum of the L/C Obligations of all the
Lenders would exceed the L/C Commitment, (ii) the sum of the Tranche A Exposure
of all the Lenders would exceed the sum of the Tranche A Commitments of all the
Lenders, (iii) the sum of the Tranche B Exposure of all the Lenders would exceed
the sum of the Tranche B Commitments of all the Lenders, (iv) the Available
Commitment of any Lender would be less than zero, or (v) the sum of the
Revolving Exposure of all the Lenders plus the aggregate principal amount of all
outstanding Competitive Loans shall exceed the aggregate Revolving Commitments.

(b)            Each Letter of Credit (i) shall be denominated (x) in the case of
Tranche A Letters of Credit, only in Dollars, or (y) in the case of Tranche B
Letters of Credit, in Dollars or in an Alternate Currency, (ii) shall be
available by sight payment (rather than by acceptance, by deferred payment or by
negotiation), (iii) shall be a standby letter of credit issued to support
obligations of Kimco and its Subsidiaries, contingent or otherwise, incurred in
the ordinary course of business and (iv) shall expire no later than ten (10)
Business Days prior to the Termination Date.

(c)            Each Letter of Credit shall be subject to the Uniform Customs or
the ISP and, to the extent not inconsistent therewith, the laws of the State of
New York or any other jurisdiction requested by the applicable Borrower and
acceptable to the Administrative Agent and the Issuing Lender in their sole
discretion.

(d)            The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

 

SECTION 3.2

Procedure for Issuance of Letters of Credit.

Each Borrower may from time to time request that the Issuing Lender issue (or
amend, renew or extend) a Letter of Credit by delivering to the Issuing Lender,
with a copy to the Administrative Agent, in each case, at the applicable address
for notices specified herein (i) an Application therefor, specifying whether
such Letter of Credit is to be a Tranche A Letter of Credit (in which case such
Letter of Credit when issued shall be deemed to use the Tranche A Commitments to
the extent of the amount of such Letter of Credit) or a Tranche B Letter of
Credit (in which case such Letter of Credit when issued shall be deemed to use
the Tranche B Commitments to the extent of the amount of each Letter of Credit)
and otherwise completed to the satisfaction of the Issuing Lender, and (ii) such
other certificates, documents and other papers and information as the Issuing
Lender may request. Upon receipt of any Application, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
limitations contained in Section 3.1(a) shall not be violated and shall then
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue (or amend, renew or extend) the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue (or amend, renew or extend) any Letter of Credit earlier than
three (3) Business Days after its

39

 

--------------------------------------------------------------------------------

 

receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit (or amendment, renewal or extension) to the beneficiary
thereof or as otherwise may be agreed by the Issuing Lender and the applicable
Borrower. The Issuing Lender shall furnish a copy of such Letter of Credit (or
amendment, renewal or extension) to the applicable Borrower and the
Administrative Agent promptly following the issuance thereof, and the
Administrative Agent shall promptly notify the Lenders thereof.

 

SECTION 3.3

Fees and Other Charges.

(a)            The applicable Borrower shall pay to the Administrative Agent,
for the account of the Issuing Lender and the L/C Participants (in the case of a
Tranche A Letter of Credit, having Tranche A Commitments, and, in the case of a
Tranche B Letter of Credit, having Tranche B Commitments), a letter of credit
fee with respect to each Letter of Credit issued for its account at a per annum
rate, for each day during the period from and including the date of issuance of
such Letter of Credit to and including the first date thereafter on which such
Letter of Credit shall expire or be cancelled or fully drawn, equal to the L/C
Fee Rate in effect on such day, calculated on the basis of a 360-day year, of
the Dollar Equivalent of the aggregate amount available to be drawn under such
Letter of Credit on such day. In addition, the applicable Borrower shall pay to
the Issuing Lender for its own account a fronting fee of 0.10% per annum on the
Dollar Equivalent of the undrawn and unexpired amount of each Letter of Credit
issued for its account. Letter of credit fees and fronting fees pursuant to this
paragraph shall be payable in Dollars quarterly in arrears on each L/C Fee
Payment Date to occur while the relevant Letter of Credit is outstanding and
shall be nonrefundable.

(b)            In addition to the foregoing fees, the applicable Borrower shall
pay or reimburse the Issuing Lender in Dollars for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit issued for its account.

(c)            The Administrative Agent shall, promptly following its receipt
thereof, distribute to the Issuing Lender and the applicable L/C Participants
all fees received by the Administrative Agent for their respective accounts
pursuant to this Section 3.3.

 

SECTION 3.4

L/C Participations.

(a)            The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant (in the case of a Tranche A Letter of Credit, having
Tranche A Commitments, and, in the case of a Tranche B Letter of Credit, having
Tranche B Commitments), and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each applicable L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from the Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Applicable
Percentage of the Tranche A Commitments or Tranche B Commitments, as applicable,
in the Issuing Lender’s obligations and rights in respect of each Letter of
Credit issued hereunder (and in respect of each amendment to a Letter of Credit
increasing the amount thereof in accordance with the provisions of this
Agreement) and the amount of each draft or other demand for payment paid by the
Issuing Lender thereunder. Each applicable L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if the Issuing Lender notifies
it that a draft or other demand for payment has been paid under any Letter of
Credit for which the Issuing Lender has not been reimbursed in full by the
applicable Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Applicable Percentage of the Tranche A

40

 

--------------------------------------------------------------------------------

 

Commitments or the Tranche B Commitments, as applicable, of the amount of such
draft or other demand for payment, or any part thereof, which is not so
reimbursed.

(b)            If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) the Dollar Equivalent of such amount, times (ii) the
daily average Federal Funds Effective Rate, as quoted by the Issuing Lender,
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not in fact made
available to the Issuing Lender by such L/C Participant within three (3)
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans hereunder (or, if such Letter of Credit is denominated in an
Alternate Currency, the rate per annum applicable to Eurocurrency Loans for
Interest Periods of one month). A certificate of the Issuing Lender submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.

(c)            Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with this Section 3.4, the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the applicable Borrower or otherwise, including proceeds of any collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Issuing Lender will promptly distribute to such L/C Participant its
pro rata share thereof; provided that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.

 

SECTION 3.5

Reimbursement Obligation of the Borrowers.

(a)            Each Borrower agrees to reimburse the Issuing Lender on each date
on which the Issuing Lender notifies such Borrower of the date and amount of a
draft or other demand for payment presented under any Letter of Credit issued
for its account and paid by the Issuing Lender for the amount in the currency of
such Letter of Credit of (i) such draft or other demand so paid (which
reimbursement may be effected through the procedure described in Section 3.5(c))
and (ii) any taxes, fees, charges or other costs or expenses (including
post-judgment taxes, fees, charges or other costs or expenses) incurred by the
Issuing Lender in connection with such payment. Each such payment shall be made
to the Issuing Lender at its address for notices specified herein in the
currency of such Letter of Credit and in immediately available funds.

(b)            Interest shall be payable on the Dollar Equivalent of any and all
amounts remaining unpaid by the applicable Borrower under this Article III from
the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate which would be
payable on any outstanding ABR Loans which were then overdue.

(c)            Each drawing under any Letter of Credit denominated in Dollars
shall constitute a request by the applicable Borrower to the Administrative
Agent for a borrowing pursuant to Section 2.2(d) of ABR Loans in the amount of
such drawing. The Borrowing Date with respect to such borrowing shall be the
date of such drawing.

 

41

 

--------------------------------------------------------------------------------

 

 

SECTION 3.6

Obligations Absolute.

(a)            Each Borrower’s obligations under this Article III shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which such Borrower may have or
have had against the Issuing Lender, any L/C Participant or any beneficiary of a
Letter of Credit.

(b)            Each Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and such Borrower’s Reimbursement
Obligations under Section 3.5(a) shall not be affected by, among other things,
(i) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or (ii) any dispute between or among such Borrower and any beneficiary
of any Letter of Credit or any other party to which such Letter of Credit may be
transferred or (iii) any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee.

(c)            The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by the Issuing Lender’s gross negligence or willful
misconduct.

(d)            Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit issued for its
account or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with any applicable standard
of care specified in the Uniform Commercial Code of the State of New York (or
other law applicable to such Letters of Credit), shall be binding on such
Borrower and shall not result in any liability of the Issuing Lender or any L/C
Participant to such Borrower. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that (i) with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, (ii) the Issuing Lender may, in its sole discretion, (x)
assert or waive application of Article 17 and Article 45 of the Uniform Customs,
or (y) accept as a draft any written demand or request for payment under a
Letter of Credit even if non-negotiable or not in the form of a draft, and (iii)
with respect to documents presented which the Issuing Lender determines do not
appear on their face to comply with the terms of a Letter of Credit, the Issuing
Lender may, in its sole discretion, approach the applicable Borrower for a
waiver of the discrepancy(ies), but neither requesting such a waiver from such
Borrower nor receiving such a waiver from such Borrower shall obligate the
Issuing Lender to make payment against such documents. The applicable Borrower
will notify the Issuing Lender in writing of any objection such Borrower may
have to the Issuing Lender’s issuance or amendment of any Letter of Credit, the
Issuing Lender’s honor or dishonor of any presentation under any Letter of
Credit, or any other action or inaction taken or proposed to be taken by the
Issuing Lender under or in connection with this Agreement or any Letter of
Credit. The applicable Borrower’s notice of objection must be delivered to the
Issuing Lender within five (5) Business Days after such Borrower receives notice
of the action or inaction it objects to. Any Borrower’s failure to give such
notice of objection within five (5) Business Days after such Borrower’s actual
receipt of notice of the action or inaction it objects to shall automatically
waive such Borrower’s objection, authorize or ratify the Issuing Lender’s action
or inaction, and preclude such Borrower from raising the objection as a defense
or claim against the Issuing Lender.

 

42

 

--------------------------------------------------------------------------------

 

 

SECTION 3.7

Letter of Credit Payments.

If any draft or other demand for payment shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the applicable
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the applicable Borrower in connection with any draft or other demand
for payment presented for payment under any Letter of Credit issued for such
Borrower’s account shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft or other demand for payment) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with the terms and conditions of such Letter of Credit.

 

SECTION 3.8

Applications.

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

 

SECTION 3.9

Replacement of the Issuing Lender; Alternate Issuing Lender.

(a)            The Issuing Lender may be replaced at any time by written
agreement among the Borrowers, the Administrative Agent, the replaced Issuing
Lender and the successor Issuing Lender. The Administrative Agent shall notify
the Lenders of any such replacement of the Issuing Lender. At the time any such
replacement shall become effective, the Borrowers shall, jointly and severally,
pay all unpaid fees accrued for the account of the replaced Issuing Lender. From
and after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of the Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(b)            Kimco may request that another Lender having a higher credit
rating (as rated by S&P and/or Moody’s) than JPMCB act as the issuing bank on a
Letter of Credit (such Lender, an “Alternate Issuing Lender”) if (i) the
beneficiary of a proposed Letter of Credit requires that the issuing bank have a
credit rating higher that that of JPMCB or (ii) as a result of such Alternate
Issuing Lender having a higher credit rating than JPMCB, Kimco or the applicable
Borrower will obtain from the beneficiary economically superior terms in the
specific transaction in respect of which the Letter of Credit is proposed to be
issued; provided that (i) no Lender shall have any obligation to serve as such
Alternate Issuing Lender, and (ii) any such Alternate Issuing Lender must agree
to such record-keeping and reporting requirements as the Administrative Agent
shall reasonably require in connection with the Revolving Credit Facility.

 

SECTION 3.10

Existing Letters of Credit.

Schedule 3.10 (Existing Letters of Credit) contains a schedule of certain
letters of credit issued prior to the Effective Date by JPMCB for the account of
Kimco under the Existing Revolving Credit Agreement. On the Effective Date such
letters of credit, to the extent outstanding, shall be deemed, automatically and
without further action by the parties thereto, to be Tranche A Letters of Credit
or Tranche B Letters of Credit, as shown on such Schedule, issued pursuant to
this Article III for the

 

43

 

--------------------------------------------------------------------------------

 

account of Kimco and subject to the provisions hereof as if such letters of
credit had been issued on the Effective Date.

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Issuing Lender, and the Lenders to enter
into this Agreement, to make or maintain the Revolving Credit Loans and
Competitive Loans, and to issue or participate in the Letters of Credit, Kimco
hereby represents and warrants as to itself only, and not as to any other Loan
Party (and, solely with respect to the representations and warranties contained
in Sections 4.3(b) (only as to itself and not as to its Subsidiaries), 4.4,
4.5(b), 4.13, 4.14, 4.16 and 4.22 (the “Baseline Representations and
Warranties”), on any applicable Subsidiary Borrower Representation and Warranty
Date in respect of a specific Subsidiary Borrower, such Subsidiary Borrower
hereby represents and warrants as to itself) to the Administrative Agent, the
Issuing Lender, and each Lender that:

 

SECTION 4.1

Financial Condition.

The consolidated balance sheet of Kimco and its subsidiaries as at December 31,
2006 and December 31, 2005 and the related consolidated statements of income and
of cash flows for the respective fiscal years ended on such dates, reported on
by PricewaterhouseCoopers, LLP, copies of which have heretofore been furnished
to the Lenders, are complete and correct and present fairly the consolidated
financial condition of Kimco and its subsidiaries as at such dates, as
applicable and the consolidated results of their operations and their
consolidated cash flows for the applicable fiscal year then ended. The unaudited
consolidated balance sheet of Kimco and its subsidiaries as at June 30, 2007 and
the related unaudited consolidated statements of income and of cash flows for
the three-month period ended on such date, certified by a Responsible Officer of
Kimco, copies of which have heretofore been furnished to the Lenders, are
complete and correct and present fairly the consolidated financial condition of
Kimco and its subsidiaries as at such date, and the consolidated results of
their operations and their consolidated cash flows for the three-month period
then ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved. Except as set forth on Schedule 4.1, neither Kimco nor any of the
Consolidated Entities has, at the Effective Date, any material Indebtedness,
Guarantee Obligation, contingent liability or liability for taxes, or any
unusual forward or long-term commitment, including any interest rate or foreign
currency swap or exchange transaction, which is not reflected in the foregoing
statements or in the notes thereto. Except as set forth on Schedule 4.1, during
the period from December 31, 2006 to and including the Effective Date there has
been no sale, transfer or other disposition by Kimco or any of the Consolidated
Entities of any material part of its business or property and no purchase or
other acquisition of any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of Kimco and the Consolidated Entities at December 31, 2006.

 

SECTION 4.2

No Change.

Since December 31, 2006 there has been no development or event nor any
prospective development or event, which has had or could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 4.3

Corporate Existence; Compliance with Law.

(a)            Kimco (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
corporate power and authority, and the legal right, to

44

 

--------------------------------------------------------------------------------

 

own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (iii) is duly qualified
as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent the failure to
be so qualified and in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (iv) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(b)            Each Subsidiary (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) has
the corporate (or limited partnership or limited liability company or other form
of organization, as applicable) power and authority, and the legal right, to own
and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (iii) is duly qualified
as a foreign corporation (or limited partnership or limited liability company or
other form of organization, as applicable) and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, and (iv) is in compliance
with all Requirements of Law except, in the case of clauses (i), (ii), (iii) or
(iv) above, as could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 4.4

Corporate Power; Authorization; Enforceable Obligations.

Each applicable Loan Party has the corporate (or limited partnership or limited
liability company or other form of organization, as applicable) power and
authority, and the legal right, to make, deliver and perform each Loan Document
to which it is a party and, in the case of each applicable Borrower, to borrow
and request the issuance of Letters of Credit hereunder, and each applicable
Loan Party has taken all necessary corporate (or limited partnership or limited
liability company or other form of organization, as applicable) action to
authorize the execution, delivery and performance of each Loan Document to which
it is a party and, in the case of each applicable Borrower, the borrowings and
requests for Letters of Credit on the terms and conditions of this Agreement. No
consent or authorization of, filing with or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings and requests for Letters of Credit hereunder or with the execution,
delivery, performance, validity or enforceability of any Loan Document. Each
Loan Document has been duly executed and delivered on behalf of each applicable
Loan Party party thereto. Each Loan Document constitutes a legal, valid and
binding obligation of each applicable Loan Party party thereto enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 4.5

No Legal Bar.

(a)            The execution, delivery and performance of the Loan Documents and
the Borrowings and requests for Letters of Credit hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of Kimco and will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

(b)            The execution, delivery and performance of the Loan Documents and
the Borrowings and requests for Letters of Credit hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of the applicable Loan Party other than Kimco and will not result in,
or require, the creation or imposition of any Lien on any of its properties or

45

 

--------------------------------------------------------------------------------

 

revenues pursuant to any such Requirement of Law or Contractual Obligation,
except, in each of the foregoing cases, where the same could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 4.6

No Material Litigation.

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Kimco, threatened by
or against Kimco or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to this Agreement, any of the
other Loan Documents or any of the transactions contemplated hereby, or (b)
which could reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.7

No Default.

Neither Kimco nor any of its Subsidiaries is in default under or with respect to
any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

SECTION 4.8

Ownership of Property.

Each of Kimco and its Subsidiaries has good record title in fee simple to, or a
valid leasehold interest in, all of its material real property, and good title
to all of its other material property.

 

SECTION 4.9

Intellectual Property.

Kimco and each of its Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (“Intellectual
Property”) necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect. No claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
Kimco know of any valid basis for any such claim. The use of such Intellectual
Property by Kimco and its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.10

No Burdensome Restrictions; Disclosure.

No Requirement of Law or Contractual Obligation of Kimco or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.
Neither the Confidential Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of Kimco
to the Administrative Agent, the Issuing Lender or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Kimco represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

SECTION 4.11

Taxes.

Each of Kimco and its Subsidiaries has filed or caused to be filed all tax
returns which, to the knowledge of Kimco, are required to be filed and has paid
all taxes shown to be due and payable on

46

 

--------------------------------------------------------------------------------

 

said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any taxes, fees, or other charges the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Kimco or its Subsidiaries, as the case
may be); no tax Lien has been filed, and, to the knowledge of Kimco, no claim is
being asserted, with respect to any such tax, fee or other charge.

 

SECTION 4.12

Federal Regulations.

No part of the proceeds of any Revolving Credit Loan or Competitive Loan and no
Letter of Credit will be used for “purchasing” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board as now and from time to time hereafter in effect or for any purpose
which violates the provisions of the Regulations of the Board. If requested by
the Administrative Agent, each Borrower will furnish to the Administrative Agent
a statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in said Regulation U.

 

SECTION 4.13

ERISA.

No Reportable Event has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. The present value of all accrued benefits
under each Single Employer Plan maintained by Kimco or any Commonly Controlled
Entity (based on those assumptions used to fund the Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits. Neither any Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan, and
neither any Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if such Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent. The present value (determined using actuarial and other assumptions
which are reasonable in respect of the benefits provided and the employees
participating) of the liability of the Borrowers and each Commonly Controlled
Entity for post retirement benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA) equals or exceeds the assets under all such Plans allocable to
such benefits.

 

SECTION 4.14

Investment Company Act; Other Regulations.

No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Borrower is subject to regulation under any Federal or State
statute or regulation which limits its ability to incur Indebtedness.

 

SECTION 4.15

[Reserved ].

 

SECTION 4.16

Purpose.

The proceeds of the Revolving Credit Loans on the Effective Date shall be used
by the Borrowers to pay all of the outstanding indebtedness under the Existing
Revolving Credit Agreement and the Existing Term Loan Credit Agreement, and the
proceeds of the Revolving Credit Loans and the

47

 

--------------------------------------------------------------------------------

 

Competitive Loans and the Letters of Credit on and after the Effective Date
shall be used by the Borrowers for general corporate purposes (excluding
commercial paper back-up).

 

SECTION 4.17

Environmental Matters.

Each of the following representations and warranties is true and correct on and
as of the Effective Date except to the extent that the facts and circumstances
giving rise to any such failure to be so true and correct, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a)            To the best knowledge of Kimco, the Properties do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations which constitute or constituted a violation of, or
could reasonably give rise to liability under, Environmental Laws.

(b)            To the best knowledge of Kimco, the Properties and all operations
at the Properties are in compliance, and have in the last two years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties, or violation of any
Environmental Law with respect to the Properties.

(c)            Neither Kimco nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties, nor does Kimco have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d)            To the best knowledge of Kimco, Materials of Environmental
Concern have not been transported or disposed of from the Properties in
violation of, or in a manner or to a location which could reasonably give rise
to liability under, Environmental Laws, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws.

(e)            No judicial proceeding or governmental or administrative action
is pending, or, to the knowledge of Kimco, threatened, under any Environmental
Law to which Kimco or any of its Subsidiaries is or, to the knowledge of Kimco,
will be named as a party with respect to the Properties, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative of judicial requirements outstanding under any
Environmental Law with respect to the Properties.

(f)            To the best knowledge of Kimco, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties, or arising from or related to the operations of Kimco and its
Subsidiaries in connection with the Properties in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws.

 

SECTION 4.18

Insurance.

Kimco and each Subsidiary maintains with insurance companies rated at least A-
by A.M. Best & Co., with premiums at all times currently paid, insurance upon
fixed assets and inventories, including public liability insurance, fire and all
other risks insured against by extended coverage, fidelity bond coverage,
business interruption insurance, and all insurance required by law, all in form
and amounts required by law and customary to the respective natures of their
businesses and properties,

 

48

 

--------------------------------------------------------------------------------

 

except in cases where failure to maintain such insurance will not have or
potentially have a Material Adverse Effect.

 

SECTION 4.19

Condition of Properties.

Each of the following representations and warranties is true and correct except
to the extent that the facts and circumstances giving rise to any such failure
to be so true and correct, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

(a)            All of the improvements located on the Properties and the use of
said improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.

(b)            No material portion of any of the Properties, nor any
improvements located on said Properties that are material to the operation, use
or value thereof, have been damaged in any respect as a result of any fire,
explosion, accident, flood or other casualty.

(c)            No condemnation or eminent domain proceeding has been commenced
or to the knowledge of Kimco is about to be commenced against any portion of any
of the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties except as set forth and described in
Schedule 4.19.

(d)            No notices of violation of any federal, state or local law or
ordinance or order or requirement have been issued with respect to any
Properties.

 

SECTION 4.20

Benefit of Loans.

Kimco and each Subsidiary are engaged as an integrated corporate group in the
business of acquiring, owning, developing and operating shopping centers and of
providing the required services and other facilities for those integrated
operations. Kimco and each Subsidiary require financing on such a basis that
funds can be made available to the Borrowers and each Subsidiary to the extent
required for the continued operation of their integrated activities and each of
them expects to derive benefits, directly or indirectly, in return for
undertaking their respective obligations under this Agreement and the other Loan
Documents, both individually and as members of the integrated group.

 

SECTION 4.21

REIT Status.

Kimco is an equity-oriented real estate investment trust under Sections 856
through 860 of the Code.

 

SECTION 4.22

Solvency.

On the Effective Date and the date of each Borrowing or the issuance, amendment,
renewal or extension of each Letter of Credit, after giving effect to the
transactions contemplated by the Loan Documents occurring on such date, (a)
Kimco is Solvent and (b) each applicable Borrower other than Kimco is Solvent.

 

49

 

--------------------------------------------------------------------------------

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.1

Conditions to Effectiveness / Effective Date.

The effectiveness of this Agreement and the availability of the Revolving Credit
Facility hereunder, is subject to the satisfaction of the following conditions
(or the waiver of such conditions in accordance with Section 10.1):

(a)            Credit Agreement. The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b)            No Material Adverse Effect. There shall not have occurred or
become known to the Lead Lenders or the Lead Arrangers any material adverse
condition or material adverse change in or affecting the business, operations,
property or financial condition of Kimco and its Subsidiaries, taken as a whole.

(c)            Governmental Approvals. All governmental and third party
approvals necessary or, in the discretion of the Administrative Agent, advisable
in connection with the financing contemplated hereby and the continuing
operations of Kimco and its Subsidiaries (including without limitation the
Subsidiary Borrowers) shall have been obtained and be in full force and effect.

(d)            Financial Statements. The Lenders shall have received (i)
unqualified audited consolidated financial statements of Kimco for the two most
recent fiscal years ended prior to the Effective Date, and (ii) unaudited
interim consolidated financial statements of Kimco for each quarterly period
ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph, in each case prepared in accordance
with GAAP.

(e)            Existing Revolving Credit Agreement. The commitments under the
Existing Revolving Credit Agreement shall have been terminated, all letters of
credit issued thereunder shall have expired (or been agreed by the parties to
this Agreement to continue as Letters of Credit hereunder, as provided in
Section 3.10), and all loans and other amounts owing thereunder shall have paid
in full in accordance with clause (g) below.

(f)            Existing Term Loan Credit Agreement. The commitments under the
Existing Term Loan Credit Agreement shall have been terminated and all loans and
other amounts owing thereunder shall have paid in full in accordance with clause
(g) below.

(g)            Interest, Fees, Breakage Costs and Expenses; Return of Existing
Revolving Notes. JPMorgan Chase Bank, N.A., as administrative agent under the
Existing Revolving Credit Agreement, the Existing Term Loan Credit Agreement and
this Agreement, as applicable, shall have received payment (which may be
proceeds of the initial Loans under this Agreement) of (i) for the account of
the Existing Revolving Lenders, the aggregate outstanding principal amount of
all of the Existing Revolving Loans, (ii) for the account of the Existing
Revolving Lenders and the Issuing Lender under the Existing Revolving Credit
Agreement, as the case may be, all interest, fees and expenses accrued to but
excluding the Effective Date under the Existing Revolving Credit Agreement or
any fee letter referred to therein or relating thereto, (iii) for the account of
the Existing Revolving Lenders, any

50

 

--------------------------------------------------------------------------------

 

and all amounts payable pursuant to Section 2.13 of the Existing Revolving
Credit Agreement, (iv) for the account of the Existing Revolving Lenders or the
Issuing Lender under the Existing Revolving Credit Agreement, as the case may
be, all unpaid reimbursement obligations in respect of any drawings under any
letter of credit issued pursuant to or governed by the Existing Revolving Credit
Agreement, (v) for the account of the Existing Term Loan Lenders, the aggregate
outstanding principal amount of all of the Existing Term Loans, (vi) for the
account of the Existing Term Loan Lenders, all interest, fees and expenses
accrued to but excluding the Effective Date under the Existing Term Loan Credit
Agreement or any fee letter referred to therein or relating thereto, (vii) for
the account of the Existing Term Loan Lenders, any and all amounts payable
pursuant to Section 2.13 of the Existing Term Loan Credit Agreement, and (viii)
for the account of the applicable payee, all fees and other amounts due and
payable on or prior to the Effective Date under or in connection with the
Existing Revolving Credit Agreement, the Existing Term Loan Credit Agreement or
this Agreement, including pursuant to the Fee Letter and, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder, including the reasonable fees and
disbursements invoiced through the Effective Date of JPMCB’s special counsel. In
consideration of such payments, the Existing Revolving Lenders shall deliver to
Moses & Singer LLP, special counsel to JPMCB, on or prior to the Effective Date
(or promptly thereafter), for delivery for cancellation to Kimco on or promptly
after the Effective Date, all Existing Revolving Notes issued to them, if any,
or written certification (together with customary indemnification provisions)
that such Existing Revolving Notes are lost or cannot be located.

(h)            Legal Opinion. The Administrative Agent shall have received, with
a counterpart for the Administrative Agent, each Lender and the Issuing Lender,
the executed legal opinion of Robert Schulman, Esq., counsel to the Loan
Parties, substantially in the form of Exhibit D. The Borrowers hereby request
such counsel to deliver such opinion.

(i)             Notes. The Administrative Agent shall have received from each
Borrower a signed Revolving Credit Note and from Kimco a signed Competitive Loan
Note, in each case, for the account of each Lender that notified the
Administrative Agent and Kimco of its request for Notes.

(j)             Closing Certificates. The Administrative Agent shall have
received a certificate from a Responsible Officer of Kimco and the Subsidiary
Guarantors listed on Schedule 10.10 dated the Effective Date, substantially in
the form of Exhibit E-1 (in the case of Kimco) and Exhibit E-2 (in the case of
the Subsidiary Guarantors), (i) in the case of Kimco, confirming compliance with
the conditions specified in this Section 5.1 and in Section 5.2 and, (ii) in
each case, certifying, among other things, as to the names and offices of the
Persons authorized to sign the Loan Documents to be delivered pursuant to the
terms hereof by each Loan Party, together with the signatures of each such
Person and a certificate of another Responsible Officer, certifying as to the
name, office, and signature of such first Responsible Officer.

(k)            Organizational Documents, Etc. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Borrower, and the authorization of each Borrower in respect of
the transactions contemplated by this Agreement or the other Loan Documents, all
in form and substance reasonably satisfactory to the Administrative Agent,
certified to be true, correct and complete by a Responsible Officer as of the
Effective Date.

(l)             Patriot Act. The Administrative Agent shall have completed any
required Patriot Act compliance, the results of which shall be reasonably
satisfactory to the Administrative Agent.

The Administrative Agent shall notify Kimco, the Issuing Lender and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.

 

51

 

--------------------------------------------------------------------------------

 

 

SECTION 5.2

Conditions to Each Extension of Credit.

The agreement of each Lender to make a Loan and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions precedent:

(a)            Representations and Warranties. On each Representation and
Warranty Date, each of the representations and warranties made by Kimco in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

(b)            No Default. On each Representation and Warranty Date, no Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the extension of credit requested to be made on such date.

(c)            Baseline Representations and Warranties. On each Subsidiary
Borrower Representation and Warranty Date, each of the Baseline Representations
and Warranties made by the applicable Subsidiary Borrower in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date.

Each Borrowing by, or issuance, renewal, extension or amendment of a Letter of
Credit on behalf of, any Borrower hereunder shall constitute a representation
and warranty, as of the date of such extension of credit (or renewal, extension
or amendment of a Letter of Credit), (i) by Kimco in all cases that the
conditions contained in Section 5.2 (a) and (b) have been satisfied, and (ii) if
the applicable Borrower is a Subsidiary Borrower, by such Subsidiary Borrower
that the conditions contained in Section 5.2(c) have been satisfied.

ARTICLE VI

 

AFFIRMATIVE COVENANTS

So long as the Revolving Commitments remain in effect, any Competitive Loan or
any Revolving Credit Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding, any Reimbursement Obligation remains unpaid in respect of
any Letter of Credit, or any other amount is owing to any Lender, the Issuing
Lender or the Administrative Agent hereunder, Kimco hereby agrees as set forth
in Sections 6.1 through 6.8, inclusive, and each applicable Subsidiary Borrower
hereby agrees as set forth in Section 6.9, that:

 

SECTION 6.1

Financial Statements.

Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender and the Issuing Lender):

(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of Kimco, a copy of the consolidated balance sheet of
Kimco and its subsidiaries as at the end of such year and the related
consolidated statements of income and retained earnings and of cash flows of
Kimco and its subsidiaries for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or

 

52

 

--------------------------------------------------------------------------------

 

exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers, LLP or other independent certified public accountants of
nationally recognized standing; and

(b)            as soon as available, but in any event not later than 45 days
after the end of each of the first three (3) quarterly periods of each fiscal
year of Kimco, the unaudited consolidated balance sheet of Kimco and its
subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and retained earnings and of cash flows of
Kimco and its subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding date or period, as the case may be, in the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

 

SECTION 6.2

Certificates; Other Information.

Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender and the Issuing Lender (in the case of clauses (b)-(c) below) or each
relevant Lender or Issuing Lender (in the case of clause (e) below)):

 

(a)

[reserved];

(b)            concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and 6.1(b), a compliance certificate of a
Responsible Officer of Kimco substantially in the form of Exhibit F;

(c)            within ten (10) days after the same are sent, copies of all
financial statements and reports which Kimco sends to its stockholders, and
within ten (10) days after the same are filed, copies of all financial
statements, reports or other documents which Kimco may make to, or file with,
the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

 

(d)

[reserved]; and

(e)            promptly, upon request of the Administrative Agent, a list of all
Entities, and such additional financial information, information with respect to
any Property and other information as any Lender or the Issuing Lender may from
time to time reasonably request (through the Administrative Agent).

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

 

SECTION 6.3

Payment of Obligations.

Kimco shall pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature, except (a) where the amount

53

 

--------------------------------------------------------------------------------

 

or validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Kimco or (b) (i) Non-Recourse Indebtedness and (ii)
other obligations which aggregate not more than $50,000,000, in each case to the
extent that Kimco has determined in good faith that it is in its best interests
not to pay or contest such Non-Recourse Indebtedness or such other obligations,
as the case may be.

 

SECTION 6.4

Maintenance of Existence, etc.

Kimco shall:

(a)            Preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to Section 7.2.

(b)            Comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

SECTION 6.5

Maintenance of Property; Insurance.

Kimco shall keep all property useful and necessary in its business in good
working order and condition; maintain insurance with financially sound and
reputable insurance companies rated at least A- by A.M. Best & Co. on all of its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to each Lender and the Issuing Lender,
upon written request, full information as to the insurance carried.

 

SECTION 6.6

Inspection of Property; Books and Records; Discussions.

Kimco shall keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and permit representatives of any Lender or the Issuing Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of Kimco and its Subsidiaries with officers and employees of
Kimco and its Subsidiaries and with its independent certified public
accountants.

 

SECTION 6.7

Notices.

Kimco shall promptly give notice to the Administrative Agent, the Issuing Lender
and each Lender of:

 

(a)

the occurrence of any Default or Event of Default;

(b)            any (i) default or event of default under any Contractual
Obligation of Kimco or any of its Subsidiaries or (ii) litigation, investigation
or proceeding which may exist at any time between Kimco or any of its
Subsidiaries and any Governmental Authority, which in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

54

 

--------------------------------------------------------------------------------

 

(c)            any litigation or administrative or other proceeding affecting
Kimco or any of its Subsidiaries in which the amount involved is $50,000,000 or
more on an individual basis (or $100,000,000 or more in the aggregate together
with all other such litigations or administrative or other proceedings affecting
Kimco or any of its Subsidiaries) and not covered by insurance or in which
material injunctive or similar relief is sought, or the occurrence in respect of
any Guarantor of any case, proceeding, event, or circumstance of the nature set
forth in paragraph (f) of Article VIII;

(d)            the following events, as soon as possible and in any event within
30 days after Kimco knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or Kimco or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan; and

(e)            any development or event which has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of Kimco setting forth details of the occurrence referred
to therein and stating what action Kimco proposes to take with respect thereto.

The Administrative Agent shall promptly forward to the Lenders (which the
Administrative Agent may effect by electronic posting) any written notice
hereunder furnished to it pursuant to this Section.

 

SECTION 6.8

Environmental Laws.

Kimco shall:

(a)            Comply with, and use its best efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use its best efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect.

(b)            Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect or (ii) Kimco has
determined in good faith that contesting the same is not in the best interests
of Kimco and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.

(c)            Defend, indemnify and hold harmless the Administrative Agent, the
Issuing Lender and each Lender, and their respective employees, agents, officers
and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses (whether arising
pre-judgment or post-judgment) of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of Kimco, its Subsidiaries or the Properties, or any

55

 

--------------------------------------------------------------------------------

 

orders, requirements or demands of Governmental Authorities related thereto,
including attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. Notwithstanding anything to the
contrary in this Agreement, this indemnity shall continue in full force and
effect regardless of the termination of this Agreement.

 

SECTION 6.9

Baseline Conditions.

(a)            Each Subsidiary Borrower shall at all times comply with the
Baseline Conditions in all material respects.

(b)            In the event any Subsidiary Borrower fails, at any time, to
comply with any of the Baseline Conditions in any material respect or fails to
pay any amount payable hereunder within five (5) Business Days after such amount
becomes due in accordance with the terms hereof (a “Non-complying Subsidiary
Borrower”), (i) one or more of the other Borrowers shall promptly prepay any and
all Loans to and any other obligations under any of the Loan Documents of such
Non-complying Subsidiary Borrower (and cash collateralize any Letters of Credit
issued for its account unless Kimco is a co-applicant thereof), or (ii) Kimco or
any other Subsidiary Borrower that can satisfy each of the Baseline Conditions
shall assume (pursuant to a written agreement reasonably satisfactory to the
Administrative Agent) any and all Loans to and any other obligations (including
in respect of any such Letters of Credit) under any of the Loan Documents of
such Non-complying Subsidiary Borrower.

(c)            Each Subsidiary Guarantor shall at all times comply with the
Baseline Conditions in all material respects and in the event any Subsidiary
Guarantor fails, at any time, to comply with any of the Baseline Conditions in
any material respect, such Subsidiary Guarantor shall (i) notwithstanding any
provision of this Agreement to the contrary, cease to be an Obligated Property
Owner for all purposes of this Agreement, and (ii) continue as a Subsidiary
Guarantor unless released as provided in Section 10.10(d).

ARTICLE VII

 

NEGATIVE COVENANTS

So long as the Revolving Commitments remain in effect, any Competitive Loan or
any Revolving Credit Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding, any Reimbursement Obligation remains unpaid in respect of
any Letter of Credit, or any other amount is owing to any Lender, the Issuing
Lender or the Administrative Agent hereunder, Kimco hereby agrees that:

 

SECTION 7.1

Financial Covenants.  

Kimco shall not directly or indirectly:

(a)            Total Indebtedness Ratio. Permit, at the last day of any Test
Period, the ratio of
(i) Total Indebtedness as of such day to (ii) Gross Asset Value as of such day
to exceed 0.60 to 1.00 (or 0.65 to 1.00 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions).

 

56

 

--------------------------------------------------------------------------------

 

(b)            Total Priority Indebtedness Ratio. Permit, at the last day of any
Test Period, the ratio of (i) Total Priority Indebtedness as of such day to (ii)
Gross Asset Value as of such day to exceed 0.35 to 1.00.

 

(c)

[reserved].

 

(d)

[reserved].

(e)            Unsecured Interest Expense Ratio. Permit, for any Test Period,
the ratio of
(i) Unencumbered Assets NOI for such period to (ii) Total Unsecured Interest
Expense for such period to be less than 1.75 to 1.00.

(f)            Fixed Charge Coverage Ratio. Permit, for any Test Period, the
ratio of Total Adjusted EBITDA for such period to Total Debt Service for such
period to be less than 1.50 to 1.00. Solely for the purpose of calculating the
ratio in this clause (f), Total Adjusted EBITDA (i) shall include cash flow
distributions (other than distributions in respect of capital transactions) from
Noncontrolled Entities (“Noncontrolled Entity Operating Cash Flow”), provided
that Noncontrolled Entity Operating Cash Flow distributed during the most recent
twelve-month period in respect of any Noncontrolled Entity shall be included,
without duplication, only to the extent of 50% of the amount of such
distributions made in such twelve-month period, and (ii) shall be increased by
the amounts excluded pursuant to clauses (iv), (v) and (vi) of the definition of
the term “Total Adjusted EBITDA”.

Solely for the purposes of this Section 7.1: direct or indirect reference to
EBITDA, NOI, Indebtedness and debt service (and items thereof, when applicable)
with respect to the Entities, when included, shall be included only to the
extent of the Ownership Percentage therein, except as otherwise specifically
provided.

 

SECTION 7.2

Limitation on Certain Fundamental Changes.  

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly: (a)
enter into any merger (except as described in Schedule 7.2), consolidation or
amalgamation, (b) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or (c) convey, sell, lease, assign, transfer or
otherwise dispose of, all or a substantial portion of its property, business or
assets (each such transaction referred to in the preceding clauses (a), (b) and
(c), a “Capital Transaction”), unless (i) such Capital Transaction does not
involve all or a substantial portion of the property, business or assets owned
or leased by Kimco and its Subsidiaries determined on a consolidated basis with
respect to Kimco and its Subsidiaries taken as a whole, (ii) there is no Default
or Event of Default, before and after giving effect to such Capital Transaction
(including any changes resulting from recharacterization of Unencumbered
Property), and (iii) without limiting the foregoing, Kimco is in compliance with
all covenants under Section 7.1 after giving effect to such Capital Transaction
(including any changes resulting from recharacterization of Unencumbered
Property), and would have been in compliance therewith for the most recent Test
Period if such Capital Transaction had been given effect (including any changes
resulting from recharacterization of Unencumbered Property) during such Test
Period; provided that Kimco may not engage in a Capital Transaction other than a
merger as to which it is the surviving entity; provided, further, that,
notwithstanding the foregoing, (x) any Subsidiary may merge with a Loan Party so
long as the surviving entity is a Loan Party, (y) any Subsidiary may liquidate,
wind up or dissolve itself so long as such Subsidiary’s assets are transferred
to a Loan Party and (z) any Subsidiary may convey, sell, lease, assign, transfer
or otherwise dispose of any of its assets to a Loan Party.

 

57

 

--------------------------------------------------------------------------------

 

 

SECTION 7.3

[Reserved].

 

 

SECTION 7.4

Limitation on Investments, Loans and Advances.

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly, make
any advance, loan, extension of credit or capital contribution to any Person, or
purchase any stock, bonds, notes, debentures or other securities of or any
assets constituting a business unit of, or otherwise make any investment in, any
Person, or acquire or otherwise make any investment in any real property
(collectively, “Investments”), if, after giving effect thereto, the aggregate
amount of Investments (valued at cost) made in Noncontrolled Entities from and
after the date of this Agreement would exceed 30% of Gross Asset Value.

 

SECTION 7.5

Limitation on Transactions with Affiliates.

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate unless (a) no
Default or Event of Default would occur as a result thereof and (b) such
transaction is (i) in the ordinary course of the business of any Loan Party that
is a party thereto and (ii) upon fair and reasonable terms no less favorable to
any Loan Party that is a party thereto or is affected thereby than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

SECTION 7.6

Limitation on Changes in Fiscal Year.

Kimco shall not cause or permit its fiscal year to end on a day other than
December 31, unless otherwise required by any applicable law, rule or
regulation.

SECTION 7.7             Limitation on Lines of Business; Issuance of Commercial
Paper; Creation of Subsidiaries; Negative Pledges; Swap Agreements.

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly:

(a)            Engage in activities other than real estate business and real
estate related business activities, and in activities permitted for real estate
investment trusts under the Code (including through taxable REIT subsidiaries).

(b)            Issue any commercial paper in an aggregate principal amount
exceeding the aggregate unused and available commitments under any revolving
credit facility (other than the Revolving Commitments hereunder) entered into by
the Borrowers and not prohibited by this Agreement. For the purposes of this
paragraph, commitments shall be deemed to be available to the extent that, on
any date of determination, assuming timely delivery of a borrowing notice by the
applicable Borrower, the lender(s) thereunder would be obligated to fund loans
pursuant thereto.

(c)            Enter into with any Person, or suffer to exist, any agreement,
other than (i) this Agreement and the other Loan Documents or (ii) any
agreements governing any purchase money Liens, Financing Leases or mortgage
financings not prohibited by this Agreement (in which cases, any prohibition or
limitation referred to below shall only be effective against the assets financed
thereby) which, in any such case, prohibits or limits the ability of any
Borrower or any of its Subsidiaries to create,

58

 

--------------------------------------------------------------------------------

 

incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired.

(d)            Enter into any Swap Agreement, except Swap Agreements entered
into in the ordinary course of business (not for purposes of speculation) to
hedge or mitigate risks, including those related to interest rates or currency
exchange rates, to which Kimco or such Subsidiary is exposed in the conduct of
its business or the management of its liabilities.

ARTICLE VIII

 

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)            Any Borrower shall fail to pay any principal of any Revolving
Credit Loan, any Competitive Loan or any Reimbursement Obligation when due in
accordance with the terms thereof or hereof; or any Borrower shall fail to pay
any interest on any Revolving Credit Loan, any Competitive Loan, any
Reimbursement Obligation or any other amount payable hereunder, within five (5)
Business Days after any such interest or other amount becomes due in accordance
with the terms thereof or hereof; or

(b)            Any representation or warranty made or deemed made by Kimco
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made
or furnished; or

(c)            There shall be any default in the observance or performance of
any agreement contained in Section 6.7(a) or Article VII; or

(d)            Kimco shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Article), and such default shall
continue unremedied for a period of 30 days after notice from the Administrative
Agent, the Issuing Lender or the Required Lenders; or

(e)            Any Borrower or any Subsidiary of any Borrower shall (i) default
in making any payment of any principal of any Indebtedness (including any
Guarantee Obligation, but excluding (x) any Revolving Credit Loans, any
Competitive Loans or Reimbursement Obligations (which shall be governed by
clause (a) above) and (y) any Non-Recourse Indebtedness) on the scheduled or
original due date with respect thereto; or (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default under this Agreement
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding

59

 

--------------------------------------------------------------------------------

 

principal amount of which exceeds in the aggregate $50,000,000 (calculated, in
the case of Indebtedness of an Unconsolidated Entity, by multiplying the amount
of such Indebtedness by the percentage of Kimco’s direct or indirect equity
interest in such Unconsolidated Entity); provided, further, that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default under this Agreement if
such default, event or condition relates solely to any Subsidiary Borrower
and/or its observance or performance of its obligations under this Agreement or
in any other Loan Document; or

(f)            (i) Kimco shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Kimco shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against Kimco any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against Kimco any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Kimco shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Kimco shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

(g)            (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of Kimco or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed (or a trustee shall be
appointed) to administer, or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) Kimco or
any Commonly Controlled Entity shall, or is, in the reasonable opinion of the
Required Lenders, likely to, incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or

(h)            One or more judgments or decrees shall be entered against Kimco
or any Entity involving in the aggregate a liability (not paid or fully covered
by insurance) of $50,000,000 or more (excluding Non-Recourse Indebtedness)
(calculated, in the case of a judgment or decree against an Unconsolidated
Entity, by multiplying the amount of such judgment or decree by the percentage
of Kimco’s direct or indirect equity interest in such Unconsolidated Entity),
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

(i)

[reserved]; or

 

60

 

--------------------------------------------------------------------------------

 

(j)             Kimco shall cease, for any reason, to maintain its status as an
equity-oriented real estate investment trust under Sections 856 through 860 of
the Code; or

(k)            At any time any Borrower or any Subsidiary of any Borrower shall
be required to take any actions in respect of environmental remediation and/or
environmental compliance, the aggregate expenses, fines, penalties or other
charges with respect to which are recourse to Kimco and, in the judgment of the
Required Lenders, could reasonably be expected to exceed $50,000,000; provided
that any such remediation or compliance shall not be taken into consideration
for the purposes of determining whether an Event of Default has occurred
pursuant to this paragraph (k) if (i) such remediation or compliance is being
contested by such Borrower or the applicable Subsidiary in good faith by
appropriate proceedings or (ii) such remediation or compliance is satisfactorily
completed within 90 days from the date on which such Borrower or the applicable
Subsidiary receives notice that such remediation or compliance is required,
unless such remediation or compliance cannot reasonably be completed within such
90 day period in which case such time period shall be extended for a period of
time reasonably necessary to perform such compliance or remediation using
diligent efforts (not to exceed 180 days if the continuance of such remediation
or compliance beyond such 180 day period, in the judgment of the Required
Lenders, could reasonably be expected to have a Material Adverse Effect); or

 

(l)

a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Revolving Commitments shall
immediately terminate and the Revolving Credit Loans and Competitive Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) and the Notes shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) the Administrative Agent may, or upon
the request of the Required Lenders the Administrative Agent shall, by notice to
Kimco, declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) the
Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, by notice to Kimco, declare the Revolving Credit
Loans and Competitive Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and the Notes to
be due and payable forthwith, whereupon the same shall immediately become due
and payable.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, Kimco or the applicable Borrower shall at such time deposit
in a cash collateral account opened by and under the exclusive dominion and
control of the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Each such depositing
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the applicable L/C Participants, a security interest in such
cash collateral to secure all obligations of such Borrower under this Agreement
and the other Loan Documents. Amounts held in such cash collateral account shall
be applied by the Administrative Agent to the payment of drafts or other demands
for payment drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrowers hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrowers hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the applicable Borrower or to
whomsoever may be lawfully entitled

61

 

--------------------------------------------------------------------------------

 

thereto. The Borrowers shall execute and deliver to the Administrative Agent,
for the account of the Issuing Lender and the applicable L/C Participants, such
further documents and instruments as the Administrative Agent may request to
evidence the creation and perfection of the within security interest in such
cash collateral account.

Except as expressly provided above in this Article, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

ARTICLE IX

 

THE AGENTS

 

SECTION 9.1

The Agents.

For purposes of this Section 9.1 and Section 10.6, the term “Related Parties”
shall mean, with respect to any specified Person, (i) any Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such specified Person, and (ii) the respective
directors, officers, employees, agents and advisors of such specified Person and
of any other Person referred to in the preceding clause (i).

(a)            Each of the Lenders and the Issuing Lender hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

(b)            The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and each Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with
such bank (an “Administrative Agent Affiliate”) may accept deposits from, lend
money to and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

(c)            The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (ii) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein), and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Kimco or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Administrative Agent
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default other than
nonpayment of principal or interest unless and until written notice thereof is
given to the Administrative Agent by Kimco or a Lender, and the Administrative
Agent shall not be responsible

 

62

 

--------------------------------------------------------------------------------

 

for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document, or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

(d)            The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

(e)            The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

(f)            Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lender and Kimco. By
the Required Lenders’ giving at least thirty (30) Business Days prior written
notice to the Administrative Agent and Kimco, the Administrative Agent may be
removed, by action of the Required Lenders (excluding the bank serving as
Administrative Agent (the “Agent Bank”)), (i) at any time for gross negligence
or willful misconduct, as determined by the Required Lenders (excluding for such
determination the Agent Bank), or (ii) in the event that the Agent Bank, in its
capacity as a Lender, shall have assigned all of its outstanding Revolving
Commitments, Loans, and its Applicable Percentage of the L/C Obligations to
another bank, financial institution or other entity pursuant to Section 10.6,
and at the end of such thirty (30) Business Day period the Agent Bank shall be
deemed discharged from its duties and obligations as Administrative Agent
hereunder and under any other Loan Documents, provided that it is a condition to
the removal of the Administrative Agent under clause (ii) above in the
circumstance in which the Agent Bank is the Issuing Lender hereunder, that all
outstanding Letters of Credit issued by the Issuing Lender (including Letters of
Credit issued by any Affiliate of the Agent Bank) hereunder shall be returned to
the Issuing Lender for cancellation, that the Issuing Lender shall be reimbursed
for all drafts or other demands for payment under the Letters of Credit that
have not yet been reimbursed by the Borrowers or paid by the L/C Participants
(except to the extent of the Applicable Percentage of L/C Obligations assigned
by the Agent Bank), that all fees and expenses accrued and payable to the
Issuing Lender be paid, and that the Issuing Lender shall be deemed to be
replaced under Section 3.9(a) hereof. Upon any such resignation or removal, the
Required Lenders shall have the right, in consultation with Kimco, to appoint a
successor. In the case of resignation by the Administrative Agent, if no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or a

63

 

--------------------------------------------------------------------------------

 

Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
to a retired Administrative Agent, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under any other Loan Documents.
The fees payable by the Borrowers to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s resignation or
removal hereunder, the provisions of this Article, including Section 9.2, shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

(g)            Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 9.2

Indemnification.

The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to their respective
Applicable Percentages of the Revolving Commitments in effect on the date on
which indemnification is sought under this Section 9.2 (or, if indemnification
is sought after the date upon which the Revolving Commitments shall have
terminated and the Revolving Credit Loans and Competitive Loans shall have been
paid in full, ratably in accordance with their Applicable Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Revolving Credit Loans and
Competitive Loans and regardless of whether pre-judgment or post-judgment) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 9.2 shall survive the termination of this Agreement and the payment
of the Revolving Credit Loans and all other amounts payable hereunder.

SECTION 9.3             The Syndication Agents, Documentation Agents, Managing
Agents, Co-Agents, Arrangers, and Bookrunners.

Each of the Syndication Agents, Documentation Agents, Managing Agents,
Co-Agents, Bookrunners and Lead Arrangers referred to on the cover of this
Agreement in its capacity as such shall have no rights, duties or
responsibilities hereunder, nor any fiduciary relationship with any party
hereto, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Syndication Agents, Documentation Agents, Managing Agents,
Co-Agents, Bookrunners or Lead Arrangers in their respective capacities as such.

 

64

 

--------------------------------------------------------------------------------

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.1

Amendments and Waivers.

Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the relevant Loan Parties written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided that
no such waiver and no such amendment, supplement or modification shall (i)
reduce the amount or extend the scheduled date of maturity of any Revolving
Credit Loan, Competitive Loan or Note, or reduce the stated rate of any interest
or fee payable hereunder or extend the scheduled date of any payment thereof or
increase or reduce (except for reductions in accordance with Section 2.2(f)) the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the consent of each Lender directly affected thereby, or (ii)
amend, modify or waive any provision of this Section 10.1, change Section
2.9(a), Section 10.11(a) or Section 10.22 in a manner that would alter the pro
rata sharing of payments required thereby, reduce the percentage specified in
the definition of Required Lenders, consent to the assignment or transfer by
Kimco of any of its rights and obligations under this Agreement and the other
Loan Documents, amend the proviso to the definition of the term “Unencumbered
Properties”, or amend, modify, or waive any provision of any Loan Document
which, by its terms, requires the consent, approval or satisfaction of all
Lenders, in each case without the written consent of all the Lenders, or (iii)
amend, modify or waive any provision of Article III or otherwise affect the
rights or duties of the Issuing Lender without the written consent of the
Issuing Lender, or (iv) amend, modify or waive any provision of Article IX or
otherwise affect the rights or duties of the Administrative Agent without the
written consent of the then Administrative Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Borrowers, the other Loan Parties, the Lenders,
the Issuing Lender, the Administrative Agent and all future holders of the
Notes. In the case of any waiver, the Borrowers, the other Loan Parties, the
Lenders, the Issuing Lender and the Administrative Agent shall be restored to
their former position and rights hereunder and under any outstanding Notes and
any other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing to the extent therein specified; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

SECTION 10.2

Notices.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrowers, the Issuing Lender and the Administrative
Agent, and as notified to the Administrative Agent pursuant to an Administrative
Questionnaire in the case of the other parties hereto, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Notes:

 

65

 

--------------------------------------------------------------------------------

 

 

The Borrowers:

Kimco Realty Corporation

 

3333 New Hyde Park Road, Suite 100

 

New Hyde Park, New York 11042

 

Attention: Glenn G. Cohen

 

Telecopy: (516) 869-2572

 

 

The Administrative Agent

JPMorgan Chase Bank, N.A.

 

and the Issuing Lender:

277 Park Avenue, 2nd Floor

 

New York, New York 10072

 

Attention: Charles E. Hoagland

 

Telecopy: (646) 534-0574

 

 

with a copy to:

JPMorgan Chase Bank, N.A.

 

4 New York Plaza, 4th Floor

 

New York, New York 10004-2413

 

Attention: Elena Gillcrist

Telecopy: (212) 623-0806

 

and (except for

borrowing requests,

interest elections, and

requests pursuant to

 

Sections 10.8 or 10.9) to:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Attention: Jacqueline F. Stein, Esq.

Vice President & Senior Associate Counsel

Telecopy: (212) 270-2873

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.3 or 2.4 shall not be effective
until received.

 

SECTION 10.3

No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Issuing Lender or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

SECTION 10.4

Survival of Representations and Warranties.

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of the
extensions of credit hereunder.

 

66

 

--------------------------------------------------------------------------------

 

 

SECTION 10.5

Payment of Expenses and Taxes.

Kimco agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents, any Letters of
Credit, and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the fees and disbursements of counsel to the
Administrative Agent; (b) to pay or reimburse each Lender, the Issuing Lender
and the Administrative Agent for all its costs and expenses (including
post-judgment costs and expenses) incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents, any
Letters of Credit, and any such other documents, including the fees and
disbursements of counsel to the Administrative Agent, the Issuing Lender and the
several Lenders; (c) to pay, and indemnify and hold harmless each Lender, the
Issuing Lender and the Administrative Agent (and their respective affiliates,
officers, directors, employees, advisors and agents) from and against, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, documentary, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents, any Letters of Credit, and any such other documents; and (d) to
pay, and indemnify and hold harmless each Lender, the Issuing Lender and the
Administrative Agent (and their respective affiliates, officers, directors,
employees, advisors and agents) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (and regardless of
whether pre-judgment or post-judgment) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents, the Letters of Credit, and any such other documents, including any of
the foregoing relating to the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of Kimco, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that Kimco shall have no
obligation hereunder to any indemnitee with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such indemnitee. The
agreements in this Section 10.5 shall survive the termination of this Agreement,
the expiration, cancellation, or other termination of the Letters of Credit, and
the payment of the Revolving Credit Loans, the Competitive Loans and all other
amounts payable hereunder.

 

SECTION 10.6

Successors and Assigns.

For purposes of this Section 10.6 the term “Related Parties” shall have the
meaning given thereto in Section 9.1 hereof.

(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit (an “Issuing Lender Affiliate”)), except that (i) none of the
Loan Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Issuing Lender Affiliate), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the

67

 

--------------------------------------------------------------------------------

 

Related Parties of each of the Administrative Agent, the Issuing Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or any other Loan Document.

(b)            (i)           Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement and under the other Loan
Documents (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A)         Kimco, provided that no consent of Kimco shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), or, if an Event of Default has occurred and is continuing, any other
assignee;

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving
Commitment to an assignee that is a Lender or an Affiliate of a Lender with a
Revolving Commitment immediately prior to giving effect to such assignment; and

 

(C)

the Issuing Lender.

 

(ii)

Assignments shall be subject to the following additional conditions:

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Tranche A
Commitment or Tranche B Commitment or Tranche A Loans or Tranche B Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption (as defined below) with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
Kimco and the Administrative Agent otherwise consent, provided that no such
consent of Kimco shall be required if an Event of Default has occurred and is
continuing;

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Tranche A Commitment or its Tranche B Commitment, as applicable,
under this Agreement and the other Loan Documents;

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption substantially in the form of
Exhibit A or in any other form approved by the Administrative Agent (an
“Assignment and Assumption”), together with a processing and recordation fee of
$4,000 (which, except as provided in Section 2.15, shall not be payable by the
Borrowers); and

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in the form approved by the
Administrative Agent (an “Administrative Questionnaire”).

For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary

 

68

 

--------------------------------------------------------------------------------

 

course of its business and that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.13 and 10.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Tranche A Commitment and Tranche B
Commitment of, and principal amount of the Loans and payments made by the
Issuing Lender pursuant to the Letters of Credit, owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this paragraph (b)
and any written consent to such assignment required by this paragraph (b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.9(b), 3.4, 3.5 or 9.2, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)            (i)           Any Lender may, without the consent of any
Borrower, the Administrative Agent, or the Issuing Lender, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations in respect of its Tranche A Commitment or
its Tranche B Commitment, as applicable, under this Agreement and under the
other Loan Documents (including all or a portion of its Revolving Commitment and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrowers, the other Loan Parties, the Administrative Agent, the
Issuing Lender and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any

 

69

 

--------------------------------------------------------------------------------

 

amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 10.1 that
affects such Participant. Subject to paragraph (c)(ii) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.12 and 2.13 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.11(b) as though it were a Lender, provided such
Participant agrees to be subject to Section 10.11(a) as though it were a Lender.

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.11 or 2.12 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Kimco’s
prior written consent. A Participant that would be a Non-U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 2.12(a) unless Kimco
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.12(b) as
though it were a Lender.

(d)            Any Lender may at any time pledge or assign a security interest
in, all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.7

Disclosure.

Subject to Section 10.19, each Borrower authorizes each Lender to disclose to
any Participant or assignee (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning such Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of such Borrower in connection
with such Lender’s credit evaluation of such Borrower and its Affiliates prior
to becoming a party to this Agreement.

 

SECTION 10.8

Increases of Revolving Credit Facility.

During the period commencing on the Effective Date through and including the
date that is 48 months after the date of this Agreement, Kimco may from time to
time request increases in the aggregate amount of the Tranche A Commitments or
the Tranche B Commitments, in minimum increments of $50,000,000 (or whole
multiples of $5,000,000 in excess of $50,000,000), provided that the total
combined amount by which the Tranche A Commitments and the Tranche B Commitments
may be increased under this Section 10.8 shall be limited to $500,000,000 in the
aggregate. Each such request shall offer to each Lender the opportunity to
participate in the increased Tranche A Commitments or Tranche B Commitments, as
applicable, and, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) and Kimco, to any additional bank,
financial institution or other entity that elects to become a Lender hereunder
and obtain a Tranche A Commitment or Tranche B Commitment, as applicable. No
Lender shall have any obligation to increase its Tranche A Commitment or Tranche
B Commitment, as applicable, nor shall the Administrative Agent or the Lead
Arrangers have any obligation to locate banks, financial institutions or other
entities willing to increase or obtain such Tranche A Commitments or Tranche B
Commitments, as applicable. The form of documentation pursuant to which any such
Tranche A Commitment or Tranche B Commitment, as applicable, is

 

70

 

--------------------------------------------------------------------------------

 

increased or obtained must be acceptable to Kimco and the Administrative Agent.
Each increase of the Tranche A Commitments or Tranche B Commitments, as
applicable, under this Section 10.8 is subject to the following conditions:

(a) Each of the representations and warranties made by Kimco in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of the date of such increase as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date; and

(b) (i) No Default or Event of Default shall have occurred and be continuing on
the date of such increase or after giving effect thereto and (ii) Kimco would be
in compliance with each financial covenant set forth in paragraphs (a) through
(f) of Section 7.1 if the ratio or amount referred to therein were to be
calculated as of such date (provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b)).

Each request for an increase of the Tranche A Commitments or Tranche B
Commitments, as applicable, under this Section 10.8 shall constitute a
representation and warranty by Kimco as of the date of such increase that the
conditions contained in this Section 10.8 have been satisfied, and shall be
accompanied by a certificate of a Responsible Officer of Kimco to such effect.

 

SECTION 10.9

Extension of Maturity Date.

By notice to the Administrative Agent not earlier than twelve (12) months nor
later than three (3) months before the Maturity Date specified in clause (i) of
the definition of the term “Maturity Date” (the “Original Maturity Date”), Kimco
may extend the Maturity Date to the date one year after the Original Maturity
Date (the “Extended Maturity Date”); provided that (i) Kimco shall have paid to
the Administrative Agent for the account of the Lenders on or before the
Original Maturity Date a nonrefundable extension fee in an amount equal to
0.075% of the aggregate amount of the Revolving Commitments in effect on the
Original Maturity Date, whether used or unused, and (ii), the following
conditions shall be satisfied:

(a) Each of the representations and warranties made by Kimco in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of the Original Maturity Date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date; and

(b) (i) No Default or Event of Default shall have occurred and be continuing on
the date of such notice or as of the Original Maturity Date, and (ii) Kimco
would be in compliance with each financial covenant set forth in paragraphs (a)
through (f) of Section 7.1 if the ratio or amount referred to therein were to be
calculated as of the Original Maturity Date (provided that for the purposes of
determining such compliance, Gross Asset Value shall be determined for the most
recent Test Period as to which a compliance certificate has been delivered
pursuant to Section 6.2(b)).

The request for an extension under this Section 10.9 shall constitute a
representation and warranty by Kimco as of the date of such request and as of
the Original Maturity Date that the conditions contained in this Section 10.9
have been satisfied, and shall be accompanied by a certificate of a Responsible
Officer

 

71

 

--------------------------------------------------------------------------------

 

of Kimco to such effect. The Administrative Agent shall promptly notify the
Lenders of any such extension.

 

 

SECTION 10.10

Subsidiary Borrowers and Subsidiary Guarantors.

(a)            At the election of Kimco at any time and from time to time, upon
not less than five (5) Business Days notice to the Administrative Agent, at the
time of such election, one or more Wholly Owned Subsidiaries shall become a
Borrower hereunder (each, a “Subsidiary Borrower”) by Kimco and such Subsidiary
Borrower’s executing and delivering to the Administrative Agent, as applicable,
(i) an Adherence Agreement, (ii) an incumbency certificate as to the names,
titles and specimen signatures of such Wholly Owned Subsidiary’s officers or
other representatives authorized to act on its behalf in connection with the
Revolving Credit Facility, and (iii) if and to the extent generally issued by
the applicable jurisdiction, a current good standing certificate as to such
Wholly Owned Subsidiary from its jurisdiction of organization and a certified
copy of its organizational or constituent documents (such as a certificate or
articles of incorporation or formation and by-laws, limited liability company
agreement or limited partnership agreement, as applicable); provided that (x)
each such Wholly Owned Subsidiary shall satisfy the Baseline Conditions on and
as of the date such Wholly Owned Subsidiary delivers its Adherence Agreement,
(y) Kimco shall be deemed to represent and warrant as of such date that such
proposed Subsidiary Borrower is a Wholly Owned Subsidiary, and (z) no Subsidiary
Borrower shall cease to be a Subsidiary Borrower solely because it ceases to be
a Wholly-Owned Subsidiary. Following the giving of any notice pursuant to this
Section 10.10(a), if the designation of such Subsidiary Borrower obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in accordance with applicable laws and
regulations in circumstances where the necessary information is not already
available to it, the applicable Subsidiary Borrower shall, promptly upon the
request of the Administrative Agent or such Lender, supply such documentation
and other evidence as is reasonably and customarily requested by the
Administrative Agent or such Lender in order for the Administrative Agent or
such Lender to be satisfied (in good faith) it has complied with all necessary
“know your customer” or other similar verifications under all applicable laws
and regulations.

(b)            At the election of Kimco at any time and from time to time, at
the time of such election, one or more Wholly Owned Subsidiaries shall become a
guarantor of the Revolving Credit Facility (together with the Subsidiaries
listed on Schedule 10.10, each a “Subsidiary Guarantor”) by executing and
delivering to the Administrative Agent, as applicable, a Subsidiary Guarantee;
provided that (x) each such Wholly Owned Subsidiary shall satisfy the Baseline
Conditions on and as of the date such Wholly Owned Subsidiary delivers its
Subsidiary Guarantee and (y) Kimco shall be deemed to represent and warrant as
of such date that such proposed Subsidiary Guarantor is a Wholly Owned
Subsidiary.

(c)            A Subsidiary Borrower shall be released as a Borrower hereunder
upon written request by Kimco; provided that (i) any Loans to and/or other
obligations of such Subsidiary Borrower proposed to be released shall have been
either (A) repaid (and any outstanding Letters of Credit issued for its account
shall have been fully cash collateralized unless Kimco is a co-applicant
thereof) or (B) assumed (pursuant to a written agreement reasonably satisfactory
in form and substance to the Administrative Agent), concurrently with or prior
to such release, by Kimco or by another Subsidiary Borrower (which other
Subsidiary Borrower satisfies the Baseline Conditions at the time of such
assumption), (ii) there is no Event of Default after giving effect to such
release, (iii) Kimco is in compliance with each of the financial covenants set
forth in paragraphs (a) through (f) of Section 7.1 if the ratio or amount
referred to therein were to be calculated as of such date, but after giving
effect to such release (provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered

72

 

--------------------------------------------------------------------------------

 

pursuant to Section 6.2(b), after giving effect to such release), and (iv) Kimco
has furnished to the Administrative Agent a certificate of its chief financial
officer or other authorized officer as to the matters referred in the preceding
sub-clauses (ii) and (iii)

(d)            A Subsidiary Guarantor shall be released from any Subsidiary
Guarantee upon written request by Kimco provided that (i) there is no Event of
Default after giving effect to such release (including any changes resulting
from any Property’s ceasing to be an Unencumbered Property if such released
guarantor immediately prior to giving effect to such release was an Obligated
Property Owner in respect thereof), (ii) Kimco is in compliance with each of the
financial covenants set forth in paragraphs (a) through (f) of Section 7.1 if
the ratio or amount referred to therein were to be calculated as of such date,
but after giving effect to such release (including any changes resulting from
any Property’s ceasing to be an Unencumbered Property if such released guarantor
was an Obligated Property Owner in respect thereof immediately prior to giving
effect to such release and provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b)), and (iii) Kimco has furnished to the Administrative Agent a
certificate of its chief financial officer or other authorized financial officer
as to the matters referred to in the preceding clauses (i) and (ii).

 

SECTION 10.11

Adjustments; Set-off.

(a)            If any Lender (a “benefited Lender”) shall at any time receive
any payment of all or part of its Tranche A Exposure or Tranche B Exposure, as
applicable, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Article VIII(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Tranche A Exposure or Tranche
B Exposure, as applicable, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Tranche A Exposure or Tranche B Exposure, as
applicable, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that (i) if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Loans or Competitive Loans or participations in respect of Letters of Credit to
any assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).

(b)            In addition to any rights and remedies of the Lenders provided by
law, each Lender and each of its Affiliates shall have the right, without prior
notice to the Borrowers, any such notice being expressly waived by the Borrowers
to the extent permitted by applicable law, upon any amount becoming due and
payable by any Borrower hereunder or under the Notes (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, obligations,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any of its Affiliates or any branch or agency thereof to
or for the credit or the account of such Borrower. Each Lender agrees promptly
to notify the applicable Borrower, the Issuing Lender and the Administrative

 

73

 

--------------------------------------------------------------------------------

 

Agent after any such setoff and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

 

SECTION 10.12

Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts each of which shall constitute an
original, but all of which when taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Agreement signed by all the
parties shall be lodged with Kimco, the Issuing Lender and the Administrative
Agent. Delivery of an executed counterpart of a signature page of this Agreement
by any electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 10.13

Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 10.14

Integration.

This Agreement and the other Loan Documents represent the entire agreement of
the Borrowers, the Guarantors, the Administrative Agent, the Issuing Lender and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, the Issuing Lender or any Lender relative to subject matter hereof or
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

SECTION 10.15

GOVERNING LAW.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 10.16

Submission to Jurisdiction; Waivers.

Kimco hereby irrevocably and unconditionally:

(a)            submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b)            consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

74

 

--------------------------------------------------------------------------------

 

(c)            agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Borrower at
its address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)            agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(e)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding in connection
with this Agreement or any other Loan Document any special, exemplary, punitive
or consequential damages.

 

SECTION 10.17

Acknowledgments.

Each Borrower hereby acknowledges that:

(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)            neither the Administrative Agent, the Issuing Lender nor any
Lender has any fiduciary relationship with or duty to any Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Administrative Agent, the Issuing Lender and the
Lenders, on the one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Issuing Lender and the Administrative Agent or among the Borrowers,
the Administrative Agent, the Issuing Lender and the Lenders.

 

SECTION 10.18

WAIVERS OF JURY TRIAL.

THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

SECTION 10.19

Confidentiality.

Each of the Administrative Agent, the Issuing Lender and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder or
to which the Administrative Agent, the Issuing Lender or any Lender is a party,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or

75

 

--------------------------------------------------------------------------------

 

obligations under this Agreement, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Borrower
and its obligations, (g) with the consent of any Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Lender or any Lender on a nonconfidential basis from a source other
than the Borrowers. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to any Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis; provided that in the case of information received from the Borrowers
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding anything herein to
the contrary, “Information” shall not include, and each party hereto may
disclose to any and all Persons, without limitation of any kind, any information
with respect to the U.S. federal income tax treatment and U.S. federal income
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure.

 

SECTION 10.20

Judgment Currency.

(a)            The obligations hereunder and under the other Loan Documents of
the Borrowers to make payments in Dollars or in an Alternate Currency, as the
case may be (the “Obligation Currency”), shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Issuing Lender or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, the Issuing Lender or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Borrower in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Dollar Equivalent of such amount, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b)            If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the applicable Borrower obligated in respect thereof covenants and
agrees to pay, or cause to be paid, such additional amounts, if any (but in any
event not a lesser amount), as may be necessary to ensure that the amount paid
in the Judgment Currency, when converted at the rate of exchange prevailing on
the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

(c)            For purposes of determining the Dollar Equivalent under this
Section, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.

 

SECTION 10.21

USA Patriot Act.

Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
hereby notifies the Borrowers that

 

76

 

--------------------------------------------------------------------------------

 

pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.

 

SECTION 10.22

Sharing Event.

(a)            (a) Upon the occurrence of a Sharing Event, automatically (and
without the taking of any action) (x) all then outstanding Eurocurrency Loans
denominated in an Alternate Currency shall be automatically converted into Loans
denominated in Dollars (in an amount equal to the Dollar Equivalent, as
determined by the Administrative Agent in accordance with this Agreement, of the
aggregate principal amount of such Eurocurrency Loans on the date such Sharing
Event first occurred, which Loans denominated in Dollars (i) shall thereafter be
deemed to be ABR Loans and (ii) shall be immediately due and payable on the date
such Sharing Event occurred) and (y) all accrued and unpaid interest and other
amounts owing with respect to such Eurocurrency Loans shall be immediately due
and payable in Dollars, in an amount equal to the Dollar Equivalent of such
accrued and unpaid interest and other amounts.

(b)            Upon the occurrence of a Sharing Event, and after giving effect
to any automatic conversion pursuant to Section 10.22(a), each Lender shall (and
hereby unconditionally and irrevocably agrees to) purchase and sell (in each
case in Dollars) undivided participating interests in all Loans (other than
Competitive Rate Loans) outstanding to, and any unpaid amounts the Issuing
Lender has disbursed under a Letter of Credit owing by, any Borrower in amounts
such that each Lender shall have a share of the outstanding Loans (other than
Competitive Loans) and unpaid amounts the Issuing Lender has disbursed under a
Letter of Credit then owing by any Borrower equal to its Applicable Percentage
of the Revolving Commitments (although if because of fluctuations in currency
exchange rates any Lender would be required to purchase such participations
after giving effect to which such Lender’s Loans and Letter of Credit
participations (including participations therein purchased pursuant to this
Section) would exceed such Lender’s Revolving Commitment, then such
participations shall be in an amount after giving effect to which such Lender’s
Loans and Letter of Credit participations (including participations therein
purchased pursuant to this Section) would equal such Lender’s Revolving
Commitment). Upon any such occurrence, the Administrative Agent shall notify
each Lender and shall specify the amount of Dollars required from such Lender in
order to effect the purchases and sales by the various Lenders of participating
interests in the amounts required above (together with accrued interest with
respect to the period for the last Interest Payment Date through the date of the
Sharing Event); provided that, in the event that a Sharing Event shall have
occurred, each Lender shall be deemed to have purchased, automatically and
without request, such participating interests. Promptly upon receipt of such
request, each Lender shall deliver to the Administrative Agent (in immediately
available funds in Dollars) the net amounts as specified by the Administrative
Agent. The Administrative Agent shall promptly deliver the amounts so received
to the various Lenders in such amounts as are needed to effect the purchases and
sales of participations as provided above. Promptly following receipt thereof,
each Lender which has sold participations in any of its Loans and Letter of
Credit participations (through the Administrative Agent) will deliver to each
Lender (through the Administrative Agent) which has so purchased a participating
interest a participation certificate dated the date of receipt of such funds and
in such amount. It is understood that the amount of funds delivered by each
Lender shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various Lenders as required above.

(c)            Upon the occurrence of a Sharing Event, (i) no further Loans
shall be made, (ii) all amounts from time to time accruing with respect to, and
all amounts from time to time payable on account of, any outstanding
Eurocurrency Loans denominated in any Alternate Currency (including any interest
and other amounts which were accrued but unpaid on the date of such purchase)
shall be converted to Loans denominated in Dollars in accordance with Section
10.22(a) and be payable

 

77

 

--------------------------------------------------------------------------------

 

immediately in Dollars as if such Eurocurrency Loans had originally been made in
Dollars and shall be distributed by the relevant Lenders (or their affiliates)
to the Administrative Agent for the account of the Lenders which made such Loans
or are participating therein and (iii) the Revolving Commitments of the Lenders
shall be automatically terminated. Notwithstanding anything to the contrary
contained above, the failure of any Lender to purchase its participating
interest in any Loans upon the occurrence of a Sharing Event shall not relieve
any other Lender of its obligation hereunder to purchase its participating
interests in a timely manner, but no Lender shall be responsible for the failure
of any other Lender to purchase the participating interest to be purchased by
such other Lender on any date.

(d)            If any amount required to be paid by any Lender pursuant to
Section 10.22(b) is not paid to the Administrative Agent within one (1) Business
Day following the date upon which such Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section, such Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Lender for the purchase of its participations
times (ii) the daily average Federal Funds Effective Rate during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent times (iii) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 10.22(b) is not in fact made available to the
Administrative Agent within three (3) Business Days following the date upon
which such Lender receives notice from the Administrative Agent as to the amount
of participations required to be purchased by it, the Administrative Agent shall
be entitled to recover from such Lender on demand, such amount with interest
thereon calculated from such request date at the rate per annum applicable to
ABR Loans hereunder. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts payable by any Lender pursuant to this
Section shall be deemed conclusive absent manifest error. Amounts payable under
this Section shall be paid to the Administrative Agent for the account of the
relevant Lenders; provided that, if the Administrative Agent (in its sole
discretion) has elected to fund on behalf of such Lender the amounts owing to
such Lenders, then the amounts shall be paid to the Administrative Agent for its
own account.

(e)            Whenever, at any time after the relevant Lenders have received
from any Lenders purchases of participations in any Loans pursuant to this
Section, the Lenders receive any payment on account thereof, such Lenders will
distribute to the Administrative Agent, for the account of the various Lenders
participating therein, such Lenders’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided, that in the event that such payment received by any Lenders
are required to be returned, the Lenders who received previous distributions in
respect of their participating interests therein will return to the respective
Lenders any portion thereof previously so distributed to them in like funds as
such payment is required to be returned by the respective Lenders.

(f)            Each Lender’s obligation to purchase participating interests
pursuant to this Section shall be absolute and unconditional and shall not be
affected by any circumstances including (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of Kimco or any other Person, (iv) any
breach of this Agreement by Kimco, any of its Subsidiaries or any Lender or any
other Person, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(g)            Notwithstanding anything to the contrary contained elsewhere in
this Agreement, upon any purchase of participations as required above, each
Lender which has purchased such participations shall be entitled to receive from
the applicable Borrower any increased costs and

 

78

 

--------------------------------------------------------------------------------

 

indemnities directly from the applicable Borrower to the same extent as if it
were the direct Lender as opposed to a participant therein. Each Borrower
acknowledges and agrees that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Section, increased taxes may be owing
by such Borrower pursuant to Section 2.12, which taxes shall be paid (to the
extent provided in Section 2.12) by such Borrower, without any claim that the
increased taxes are not payable because same resulted from the participations
effected as otherwise required by this Section.

ARTICLE XI

 

GUARANTEE BY KIMCO

 

SECTION 11.1

Guarantee.

In order to induce the Lenders to extend credit hereunder, Kimco hereby
irrevocably and unconditionally guarantees to the Administrative Agent for the
benefit of the Lender Parties and the Administrative Agent, as a primary obligor
and not merely as a surety, the due and punctual payment of all Obligations of
all the Subsidiary Borrowers (collectively, the “Guaranteed Obligations”). Kimco
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligations. Each and every default in payment or performance on any
Guaranteed Obligation shall give rise to a separate cause of action hereunder,
and separate suits may be brought hereunder as each cause of action arises.

 

SECTION 11.2

Guaranteed Obligations Not Waived.

To the fullest extent permitted by applicable law, Kimco waives presentment to,
demand of payment from and protest to any Subsidiary Borrower or to any other
guarantor of any of the Guaranteed Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. To the fullest
extent permitted by applicable law, the obligations of Kimco hereunder shall not
be affected by (a) the failure of any Lender Party to assert any claim or demand
or to enforce or exercise any right or remedy against the applicable Borrower or
any other Loan Party under the provisions of the Loan Documents or otherwise;
(b) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of any Loan Document or any other agreement; (c)
the failure or delay of any Lender Party for any reason whatsoever to exercise
any right or remedy against any other guarantor of the Obligations; (d) the
failure of any Lender Party to assert any claim or demand or to enforce any
remedy under any Loan Document, any guarantee or any other agreement or
instrument; (e) any default, failure or delay, willful or otherwise, in the
performance of any Guaranteed Obligations; (f) any change in the corporate
existence or structure of any Borrower; (g) the existence of any claims or
set-off rights that Kimco may have; (h) any law, regulation, decree or order of
any jurisdiction or any event affecting any term of a guaranteed obligation; or
(i) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of Kimco or otherwise operate as a
discharge or exoneration of Kimco as a matter of law or equity or which would
impair or eliminate any right of Kimco to subrogation.

 

SECTION 11.3

Guarantee of Payment.

Kimco agrees that its guarantee hereunder constitutes a guarantee of payment
when due and not of collection, that such guarantee may be enforced at any time
and from time to time, on one or more occasions, during the continuance of any
Event of Default, without any prior demand or enforcement in respect of any
Guaranteed Obligations, and that Kimco waives any right to require that any
resort be had by any Lender Party to any other Guarantor or other guarantee, or
to any security held

 

79

 

--------------------------------------------------------------------------------

 

for payment of any Guaranteed Obligations. The solicitation of, or the delivery
by Kimco of, any confirmation or reaffirmation of this Agreement under any
circumstance shall not give rise to any inference as to the continued
effectiveness of this Agreement in any other circumstance in which the
confirmation or reaffirmation hereof has not been solicited or has not been
delivered (whether or not solicited), and the obligations of Kimco hereunder
shall continue in effect as herein provided notwithstanding any solicitation or
delivery of any confirmation or reaffirmation hereof, or any failure to solicit
or to deliver any such confirmation or reaffirmation, under any circumstances.

 

SECTION 11.4

No Discharge or Diminishment of Guarantee.

The obligations of Kimco under this guarantee shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Guaranteed Obligations), including any claim of
waiver, release, surrender, amendment, modification, alteration or compromise of
any of the Guaranteed Obligations or of any collateral security or guarantee or
other accommodation in respect thereof, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or any
Loan Document or any provision thereof (or of this Agreement or any provision
hereof) or otherwise. Without limiting the generality of the foregoing, the
obligations of Kimco under this guarantee shall not be discharged or impaired or
otherwise affected by any change of location, form or jurisdiction of any
Subsidiary Borrower or any other Person, any merger, consolidation or
amalgamation of any Subsidiary Borrower or any other Person into or with any
other Person, any sale, lease or transfer of any of the assets of any Subsidiary
Borrower or any other Person to any other Person, any other change of form,
structure, or status under any law in respect of any Subsidiary Borrower or any
other Person, or any other occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, that might otherwise constitute a legal or equitable defense,
release, exoneration, or discharge or that might otherwise limit recourse
against any Subsidiary Borrower or Kimco or any other Person. The obligations of
Kimco under this guarantee shall extend to all Guaranteed Obligations without
limitation of amount, and Kimco agrees that it shall be obligated to honor its
guarantee hereunder whether or not any other Guarantor (i) has been called to
honor its guarantee, (ii) has failed to honor its guarantee in whole or in part,
or (iii) has been released for any reason whatsoever from its obligations under
its guarantee.

 

SECTION 11.5

Defenses Waived; Maturity of Guaranteed Obligations.

To the fullest extent permitted by applicable law, Kimco waives any defense
based on or arising out of any defense of any Subsidiary Borrower or any other
guarantor or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Subsidiary Borrower, other than the final payment in full in cash of the
Guaranteed Obligations. The Lender Parties may, at their election, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Subsidiary Borrower or any other Person (including any other Guarantor) or
exercise any other right or remedy available to them against such Subsidiary
Borrower or any other Person (including any other Guarantor), without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been fully and finally paid in cash. To
the fullest extent permitted by applicable law, Kimco waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of Kimco against any Subsidiary Borrower or
any other Person, as the case may be, or any security. Kimco agrees that, as
between Kimco, on the one hand, and the Lender Parties, on the other hand, (i)
the maturity of the Guaranteed Obligations guaranteed hereby may be accelerated
for the purposes of Kimco’s guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration as to any
Subsidiary Borrower in respect of the Guaranteed Obligations guaranteed hereby
(other than any notices

 

80

 

--------------------------------------------------------------------------------

 

and cure periods expressly granted to any Subsidiary Borrower in this Agreement
or any other Loan Document evidencing or securing the Guaranteed Obligations)
and (ii) in the event of any such acceleration of such Guaranteed Obligations,
such Guaranteed Obligations (whether or not due and payable) shall forthwith
become due and payable in full by Kimco for purposes of this Agreement.

 

SECTION 11.6

Agreement to Pay; Subordination.

In furtherance of the foregoing and not in limitation of any other right that
any Lender Party has at law or in equity against Kimco by virtue hereof, upon
the failure of any Subsidiary Borrower to pay (after the giving of any required
notice and the expiration of any cure period expressly granted to such
Subsidiary Borrower in this Agreement or any other Loan Document evidencing any
Guaranteed Obligation) any Guaranteed Obligation when and as the same shall
become due, whether at maturity, upon mandatory prepayment, by acceleration,
after notice of prepayment or otherwise, Kimco hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for the benefit
of the Lender Parties, in cash the amount of such unpaid Guaranteed Obligation.
Upon payment by Kimco of any sums as provided above, all rights of Kimco against
the applicable Subsidiary Borrower or any other Person arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of all the Guaranteed Obligations. In
addition, any indebtedness of any Subsidiary Borrower now or hereafter held by
Kimco is hereby subordinated in right of payment to the prior payment in full in
cash of the Guaranteed Obligations. If any amount shall erroneously be paid to
Kimco on account of (i) such subrogation, contribution, reimbursement, indemnity
or similar right or (ii) any such indebtedness of any Subsidiary Borrower, such
amount shall be held in trust for the benefit of the Lender Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, whether matured or unmatured.

 

SECTION 11.7

Reinstatement.

Kimco further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by any Lender Party upon the bankruptcy or reorganization of any
Subsidiary Borrower or otherwise. Nothing shall discharge or satisfy the
liability of Kimco hereunder except the full performance and payment in full in
cash of the Guaranteed Obligations.

 

SECTION 11.8

Information.

Kimco assumes all responsibility for being and keeping itself informed of the
Subsidiary Borrowers’ financial condition and assets, and of all other
circumstances bearing upon the nature, scope and extent of the risks that Kimco
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any other Lender Party will have any duty to advise Kimco of information now
or hereafter known to it or any of them regarding any of the foregoing.

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

81

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duty
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

KIMCO REALTY CORPORATION

By: /s/ Glenn G. Cohen

Name: Glenn G. Cohen

Title: Vice President - Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

JPMORGAN CHASE BANK, N.A., as a Lender,
as Issuing Lender, and as Administrative Agent

By: /s/ Charles E. Hoagland

Name: Charles E. Hoagland

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

J.P. MORGAN EUROPE LIMITED, as Administrative
Agent with respect to Alternate Currency Borrowings

By: /s/ Ching Loh

Name: Ching Loh

Title: Associate

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

BANK OF AMERICA, N.A., as a Lender and as a
Syndication Agent

By: /s/ Michael W. Edwards

Name: Michael W. Edwards

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

THE BANK OF NOVA SCOTIA, NEW YORK AGENCY,
as a Lender and as a Syndication Agent

By: /s/ R. H. Boese

Name: R. H. Boese

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender and as a Syndication Agent

By: /s/ Cynthia A. Bean

Name: Cynthia A. Bean

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

UBS LOAN FINANCE LLC, as a Lender

By: /s/ Richard L. Tavrow

Name: Richard L. Travow

Title: Director

 

 

By: /s/ Mary E. Evans

Name: Mary E. Evans

Title: Associate Director

 

 

UBS SECURITIES LLC, as a Documentation Agent

By: /s/ Richard L. Tavrow

Name: Richard L. Tavrow

Title: Director

 

 

By: /s/ Mary E. Evans

Name: Mary E. Evans

Title: Associate Director

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By: /s/ Brenda Casey

Name: Brenda Casey

Title: Director

By: /s/ J.T. Coe

Name: J.T. Coe

Title: Managing Director


 

DEUTSCHE BANK SECURITIES, INC., as a Documentation Agent

By: /s/ Brenda Casey

Name: Brenda Casey

Title: Director

By: /s/ J.T. Coe

Name: J.T. Coe

Title: Managing Director

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

ROYAL BANK OF CANADA, as a Lender and as a Documentation Agent

By: /s/ Jake Sigmund

Name: Jake Sigmund

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender
and as a Documentation Agent

By: /s/ Brett E. Thompson

Name: Brett E. Thompson

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender and as a Managing Agent

By: /s/ James T. Taylor

Name: James T. Taylor

Title: Vice President

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

CITICORP NORTH AMERICA, INC., as a Lender
and as a Managing Agent

By: /s/ Niraj R. Shah

Name: Niraj R. Shah

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

MERRILL LYNCH BANK USA, as a Lender and
as a Managing Agent

By: /s/ Louis Alder

Name: Louis Alder

Title: Director

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

MORGAN STANLEY BANK, as a Lender and as
a Managing Agent

By: /s/ Daniel Twenge

Name: Daniel Twenge

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

REGIONS BANK, as a Lender and as a Managing Agent

By: /s/ Lori Chambers

Name: Lori Chambers

Title: Vice President

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,
as a Lender and as a Managing Agent

By: /s/ David A. Buck

Name: David A. Buck

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender
and as a Managing Agent

By: /s/ A. Jeffrey Jacobson

Name: A. Jeffrey Jacobson

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

THE BANK OF NEW YORK, as a Lender and
as a Co-Agent

By: /s/ David Applebaum

Name: David Applebaum

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

BARCLAYS BANK PLC, as a Lender and
as a Co-Agent

By: /s/ Nicholas Bell

Name: Nicholas Bell

Title: Director

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

EUROHYPO AG, NEW YORK BRANCH,
as a Lender and as a Co-Agent

By: /s/ John Lippmann

Name: John Lippmann

Title: Director

 

 

By: /s/ John Hayes

Name: John Hayes

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

SUNTRUST BANK, as a Lender and as a Co-Agent

By: /s/ Nancy B. Richards

Name: Nancy B. Richards

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

WELLS FARGO BANK NATIONAL ASSOCIATION,
as a Lender and as a Co-Agent

By: /s/ William A. Jordan

Name: William A. Jordan

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

BANCO POPULAR DE PUERTO RICO, as a Lender

By: /s/ Hector J. Gonzalez

Name: Hector J. Gonzalez

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

MIZUHO CORPORATE BANK (USA), as a Lender

By: /s/ Noel Purcell

Name: Noel Purcell

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

By: /s/ John Scott

Name: John Scott

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH, as a Lender

By: /s/ Jim C.Y. Chen

Name: Jim C.Y. Chen

Title: VP & General Manager

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender

By: /s/ James Morris

Name: James Morris

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

THE CHIBA BANK, LTD., NEW YORK BRANCH,
as a Lender

By: /s/ Morio Tsumita

Name: Morio Tsumita

Title: General Manager

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

UNION BANK OF CALIFORNIA, N.A., as a Lender

By: /s/ Jack Kissane

Name: Jack Kissane

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of October 25, 2007 among
Kimco Realty Corporation, JPMorgan Chase Bank, N.A. and Others

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO.,
LTD. NEW YORK BRANCH, as a Lender

By: /s/ Tsang-Pei Hsu

Name: Tsang-Pei Hsu

Title: VP & Deputy GM

 

 

 

 

 

 

 

 

 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 